Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 1 of 74




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02104-DME-NYW

   THE TURNER INSURANCE AGENCY, INC.,
   CECILIA TURNER, and
   OBELISK CAPITAL MANAGEMENT, Individually
   and on behalf of all others similarly situated,

           Plaintiffs,

    v.

   FARMLAND PARTNERS INC.,
   PAUL A. PITTMAN, and
   LUCA FABBRI,

           Defendants.



                        AMENDED CLASS ACTION COMPLAINT
                 FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS



          Lead Plaintiffs The Turner Insurance Agency, Inc. and Cecilia Turner (“Plaintiffs”),

   individually and on behalf of all other persons similarly situated, by Plaintiffs’ undersigned

   attorneys, for Plaintiffs’ complaint against Defendants (defined below), allege the following

   based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and

   belief as to all other matters, based upon, inter alia, the investigation conducted by and through

   Plaintiffs’ attorneys, which included, among other things, review and analysis of conference

   calls, Securities and Exchange Commission (“SEC”) filings, wire and press releases, analyst

   reports and advisories about the Company made by Farmland Partners, Inc. (“FPI” or the

   “Company”), real estate and public filings, and information readily obtainable on the Internet.

   00519619;V2                                 1
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 2 of 74




   Plaintiffs also consulted with investigators and real estate and accounting consultants. Plaintiffs

   believe that additional substantial evidentiary support will exist for the allegations set forth

   herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

          1.      This is a federal securities class action on behalf of a class (defined below)

   consisting of all persons and entities other than Defendants, who purchased or otherwise

   acquired the publicly traded securities of FPI between November 12, 2015 and July 10, 2018,

   both dates inclusive (the “Class Period”). Plaintiffs seek to recover compensable damages caused

   by Defendants’ violations of the federal securities laws and to pursue remedies under Sections

   10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

   promulgated thereunder.

          2.      This case concerns Defendants’ knowing failure to disclose to FPI investors that

   the Company was loaning money to related parties in violation of Generally Accepted

   Accounting Principles (GAAP) and Financial Accounting Standards Board (FASB) Accounting

   Standards. Specifically, through a new loan program started by FPI on August 20, 2015 (the

   “Loan Program”), which Defendants touted as being synergistic to the Company’s core business

   of renting farmland, FPI repeatedly loaned money to, among potentially other related parties,

   Jesse Hough and Ryan Niebur. Hough was, among other things, FPI’s co-founder, a key FPI

   consultant, a long-time business associate of FPI’s Chief Executive Officer Defendant Paul

   Pittman, and a co-worker of Defendant Pittman and FPI’s Chief Financial Officer Defendant

   Luca Fabbri. Niebur, in turn, was an FPI manager and long-time co-worker of Defendants

   Pittman and Fabbri.

   00519619;V2                                  2
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 3 of 74




          3.      Defendants purposefully did not disclose the identity of the borrowers in the Loan

   Program to FPI investors; nor did they disclose that Hough and Niebur were, in fact, the

   recipients of the majority of the loans and accounted for 70% of all of the monies loaned in the

   Loan Program. Instead, Defendants misrepresented to investors that FPI conducted the same

   meaningful due diligence for the purported “third-party” borrowers in the Loan Program as it did

   for the Company’s farm acquisition business. In light of the foregoing, FPI investors were kept

   in the dark about the true nature and risk of the Loan Program.

          4.      As is the danger with related party loans, which are often not negotiated at arms-

   length and not subject to the same level of scrutiny as traditional loans, the loans made to Hough

   and Niebur were inherently more risky and, as set forth infra, certain of them ran into problems.

   The foregoing, which was revealed in a detailed investigative report by an investment analyst,

   called into question the Company’s internal and disclosure controls, its reputation, and raised

   concerns over FPI’s revenues. When the market learned the truth about FPI’s undisclosed

   related party dealings, which subjected FPI to unaccounted for risk, FPI suffered reputational

   harm that bore on the Company’s core business and FPI’s stock fell almost 40%.

          5.      Defendant Pittman and Jesse Hough are long-time business associates who have

   conducted extensive business together – both in FPI and outside of it – since at least 2011. Since

   2013, Defendant Pittman and Hough have almost continuously been directors and officers of

   Pine Ridge Holdings. They have also worked together in American Agriculture Corporation,

   along with Defendant Fabbri, who served as that company’s Senior Vice President. Further, in

   January 2012, Defendant Pittman and Hough formed Pittman-Hough Farms, LLC (“Pittman

   Hough”) as a merger of their personal farmland holdings. Defendant Pittman and Hough (as

   00519619;V2                                 3
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 4 of 74




   well as certain members of Hough’s family) owned 100% of Pittman Hough.                In 2014,

   Defendant Pittman and Hough spun off the majority of their Pittman Hough land holdings and

   co-founded FPI.

          6.      FPI, which had its initial public offering (“IPO”) on April 11, 2014, is a Real

   Estate Investment Trust (REIT). REITs like FPI are companies that own or finance income-

   producing real estate in different property sectors. FPI describes itself as the largest public

   farmland REIT in the nation. FPI’s principal source of revenue is the collection of rents from

   tenants that conduct farming operations on the Company’s farmland.

          7.      At the time of FPI’s IPO, all but two of the Company’s farms were rented to and

   operated by either Astoria Farms or Hough Farms, both of which FPI characterized as related

   parties in SEC filings. Astoria Farms was a partnership in which Pittman Hough had a 33%

   interest. Hough also had a 4.3% indirect partnership interest in Astoria Farms. The balance of

   Astoria Farms was held by limited partnerships in which Defendant Pittman was the general

   partner. As to Hough Farms, Defendant Pittman had an 18.75% indirect partnership interest and

   Hough had a 28.3% indirect partnership interest.

          8.      On August 20, 2015, FPI started the Loan Program, through which Defendants

   expanded the Company’s business into loaning money to (and not just collecting rents from)

   farmers. Importantly, Defendants represented to FPI investors that the Loan Program would help

   the Company’s main business of renting land to farmers because, inter alia, the two were

   “synergistic”. Defendants further represented to FPI investors that through the Loan Program the

   Company would loan money to “third-party farmers” secured by real estate to provide partial

   financing for working capital requirements and operational farming activities.

   00519619;V2                                 4
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 5 of 74




          9.      Unbeknownst to FPI investors, however, FPI used the Loan Program to

   repeatedly loan money to at least two related parties with formal and intimate ties to Defendants:

   Hough and Niebur. Indeed, loans to Hough and Niebur comprised about 70% of the monies in

   the Loan Program.       In addition, as set forth herein, several of these loans were either

   renegotiated, defaulted, wrapped into new loans, or the borrower (Niebur) went bankrupt. In

   some cases, FPI acquired the property when a loan defaulted and then entered into a lease with

   the same related party who had defaulted on the loan. None of this, however, was disclosed to

   FPI investors. Accordingly, FPI investors were left unaware of the true nature and risks of the

   Loan Program and the full extent of FPI’s related party dealings.

          10.     GAAP, and specifically FASB Accounting Standards Codification 850-10-20

   (“ASC 850”), defines a related party, inter alia, as someone who “can significantly influence the

   management or operating policies of the other to an extent that one of the transacting parties

   might be prevented from fully pursuing its own separate interests.” ASC 850 requires that

   financial statements include disclosures of related party transactions including, first and

   foremost, the nature of the relationship involved. ASC 850 also requires that a company

   disclose a description of the related party transaction.

          11.     Hough is a related party as defined under ASC 850. In addition to Hough’s

   extensive and ongoing business ties to Defendants Pittman and Fabbri, FPI represented in public

   filings that Hough was also a key consultant to the Company and invaluable to FPI. In that

   regard, FPI stated in its April 2014 IPO prospectus (the “IPO Prospectus”) that as a consultant

   Hough would advise FPI on “business strategies and related matters, including asset

   underwriting, asset acquisitions and accounting matters” – all of which go to the heart of FPI’s

   00519619;V2                                   5
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 6 of 74




   business. Moreover, FPI stated that “the loss of Jesse J. Hough, our consultant, could have a

   material adverse effect on our ability to implement our business strategy and to achieve our

   investment objectives.” Indeed, FPI flatly stated in its filings that the Company was “dependent”

   on Hough.     FPI further represented that “the success of the farm operator that will rent

   substantially all of our properties upon completion of this offering depends to a significant extent

   on the continued service of Jesse J. Hough.” Accordingly, Hough was clearly able to influence

   FPI’s management or operating policies, rendering him a related party under ASC 850.

          12.     Niebur likewise is a related party as defined under ASC 850. Niebur is a close

   associate of Defendants Pittman and Fabbri and a former manager of FPI. As detailed herein, a

   2015 FPI presentation listed Niebur as part of FPI management. FPI also listed Niebur as the

   Company’s “Director of Acquisitions & Management – High Plains” in December 2016.

   Moreover, FPI counted Niebur as part of the Company’s “leadership” in a January 23, 2017

   presentation. Niebur’s LinkedIn profile further states that he worked for FPI as “Director of

   Acquisitions, Farm Manager, and Realtor” until January 2018. In light of his managerial roles at

   FPI, and the small and intimate size of the Company (FPI has under twenty employees), Niebur

   (like Hough) could influence FPI’s operating policies, rendering him, like Hough, a related party

   and warranting the disclosure of FPI’s dealings with him under ASC 850.

          13.     In light of the related party status of Hough and Niebur, Defendants’ statements

   about the Loan Program throughout the Class Period were materially false and misleading when

   made. Defendants repeatedly claimed that FPI was loaning money through the Loan Program to

   “third party farmers” – when in reality it was largely loaning money to Hough and Niebur.

   Defendants’ statements were likewise materially false and misleading because loans made to

   00519619;V2                                  6
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 7 of 74




   related parties invariably have more lenient underwriting and due diligence than loans to “third

   parties” and thus carry more risk – a fact investors should have known.

          14.     Defendants were well aware of their duties to disclose related party transactions

   because FPI included other related party disclosures in its public filings. Upon information and

   belief, Defendants may not have disclosed these related party transactions to conceal that the

   Loan Program was designed, at least in part, to benefit related parties.

          15.     Between August 2017 and April 2018, around the same time that FPI made a

   $5.25 million loan to Hough, which more than doubled the monies loaned in the Loan Program

   from $4 million to $9.25 million, four of FPI’s directors and its President resigned. In March

   2018, FPI also inexplicably switched auditors. This spate of resignations and change in auditors

   – beginning so close to FPI’s January 2018 $5.25 million loan to Hough – suggests that FPI

   directors and its auditor were uncomfortable with FPI’s undisclosed related party dealings.

          16.     On July 11, 2018, the truth about FPI’s related party dealings was finally revealed

   when investment analyst Rota Fortunae published a detailed report on investing website Seeking

   Alpha (the “Seeking Alpha Report”).         The Seeking Alpha Report, which is replete with

   documentary evidence, revealed to investors for the first time that the majority of the loans in the

   Loan Program were, in fact, made to related parties Hough and Niebur:

       Farmland Partners: Loans To Related-Party Tenants Introduce Significant Risk Of
       Insolvency - Shares Uninvestible

       FPI…has neglected to disclose that over 70% of its loans (in dollars) have been made to
       Ryan Niebur and Jesse Hough (both FPI tenants and members of FPI’s management
       team). Ryan Niebur is a now-bankrupt tenant (not disclosed),…Jesse Hough is Paul
       Pittman’s long-time business partner, the co-founder of FPI and an FPI consultant.



   00519619;V2                                  7
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 8 of 74




          17.     The Seeking Alpha Report also revealed to investors that numerous loans in the

   Loan Program had defaulted, been renegotiated, were wrapped into new loans, or were

   threatened by bankruptcy (in the case of Niebur) – further demonstrating that there were serious

   problems in FPI’s screening process for loans in the Loan Program despite the Company’s public

   representations concerning its rigorous due diligence. The Seeking Alpha Report also stated

   that, in light of the foregoing, “[w]e believe FPI is artificially increasing revenues by making

   loans to related-party tenants who round-trip the cash back to FPI as rent; 310% of 2017 earnings

   could be made-up.”

          18.     In the Seeking Alpha Report, Rota Fortunae further stated that “we think FPI will

   not only be forced to cut its dividend but also faces a significant risk of insolvency.” One month

   later, on August 8, 2018, FPI did, in fact, cut its quarterly dividend – by more than half – to 5

   cents a share compared with its most recent dividend of 12.75 cents.

          19.     After the Seeking Alpha Report was published on July 11, 2018, FPI common

   stock plummeted almost 40%, from a July 10, 2018 closing price of $8.49 to close at only $5.18

   on July 11, 2018. FPI’s preferred stock also fell from a July 10, 2018 closing price of $23.73 to

   close at only $17.53 on July 11, 2018.

          20.     Plaintiffs and the proposed class lost tens of millions of dollars when the artificial

   inflation was removed from the stock.

          21.     In an effort to stave the bleeding, on July 17, 2018, FPI issued a purported partial

   “rebuttal” of the Seeking Alpha Report. Among other shortcomings, the rebuttal mis-framed the

   question of whether Hough and Niebur were indeed related parties and in conclusory fashion

   simply stated that they are not. In pertinent part, the Seeking Alpha Report stated as follows:

   00519619;V2                                  8
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 9 of 74




       …Hough was not a “related party” under…SEC and FASB rules at the time [of the]
       loans…. Hough is a tenant and a borrower of [FPI]. From April 16, 2014 through April
       16, 2018, Mr. Hough was a consultant of the Company. He was a business partner
       of…CEO, Paul Pittman, prior to [IPO] and during the first couple of years subsequent
       to the [IPO]…. Hough never had decision-making authority over any matters or
       transactions involving the Company.

   But FASB (ASC 850) states that a related party is someone “who can significantly influence the

   management or operating policies” – not someone with “decision-making authority”.

          22.    In addition to filing its purported rebuttal, FPI also sued Rota Fortunae for, inter

   alia, defamation in connection with the Seeking Alpha Report. That action (Farmland Partners,

   Inc. v. Rota Fortunae, No. 1:18-cv-02351-KLM (D. Col.)), is currently pending. FPI’s purported

   rebuttal and its lawsuit against Rota Fortunae did not, however, achieve the intended result of

   discrediting the Seeking Alpha Report and causing a rebound of FPI’s stock price.

          23.    FPI’s common stock currently trades at approximately $5.35 per share –

   essentially the same price it fell to after the Seeking Alpha Report was published. FPI’s trading

   price shows that the Company has not regained its reputation and the market has not regained its

   confidence in FPI.

                                  JURISDICTION AND VENUE

          24.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

   the Exchange Act (15 U.S.C. §§ 78j(b) and § 78t(a)) and Rule 10b-5 promulgated thereunder by

   the SEC (17 C.F.R. § 240.10b-5).

          25.    This Court has jurisdiction over the subject matter of this action pursuant to 28

   U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).




   00519619;V2                                 9
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 10 of 74




          26.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)), as FPI is headquartered within this

   District and Defendants maintain offices in this District.

          27.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

   including but not limited to, the United States mail, interstate telephone communications and the

   facilities of the national securities exchange.

                                                PARTIES

          28.     Plaintiffs The Turner Insurance Agency, Inc. and Cecilia Turner, as set forth in

   certifications attached hereto, purchased FPI securities during the Class Period and were

   damaged upon the revelation of the alleged corrective disclosure. The Turner Insurance Agency

   is an insurance company managed by Kurt Turner. Kurt Turner is married to Cecilia Turner.

          29.     As set forth in its attached certification, additional named plaintiff Obelisk Capital

   Management purchased FPI preferred stock during the Class Period and was damaged upon the

   revelation of the alleged corrective disclosure.

          30.     Defendant FPI is an internally managed REIT that owns and rents land to farmers

   and makes loans to farmers secured by farm real estate. FPI is a relatively small company with

   only 16 employees. The Company is incorporated in Maryland and its principal executive

   offices are located at 4600 South Syracuse Street, Suite 1450, Denver, Colorado. FPI’s common

   stock trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “FPI.” FPI’s

   preferred stock trades on the NYSE under the ticker symbol “FPI-PB”.




   00519619;V2                                   10
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 11 of 74




          31.    Defendant Paul A. Pittman (“Pittman”) is a co-founder of FPI and has served as

   the Company’s Executive Chairman and Chief Executive Officer since its formation in 2014.

   Defendant Pittman has also served as FPI’s President since May 31, 2018.

          32.    Defendant Luca Fabbri (“Fabbri”) has served as Chief Financial Officer and

   Treasurer of FPI since the founding of FPI in 2014.

          33.    Defendants Pittman and Fabbri are sometimes referred to herein as the

   “Individual Defendants.” Each of the Individual Defendants:

                 (a)     had intimate knowledge of every aspect of FPI’s business, including the
                         Loan Program;

                 (b)     directly participated in the management of the Company;

                 (c)     was directly involved in the day-to-day operations of the Company at the
                         highest levels;

                 (d)     was privy to confidential proprietary information concerning the Company
                         and its business and operations;

                 (e)     was directly or indirectly involved in drafting, producing, reviewing
                         and/or disseminating the false and misleading statements and information
                         alleged herein;

                 (f)     was directly or indirectly involved in the oversight or implementation of
                         the Company’s internal controls;

                 (g)     was aware of or recklessly disregarded the fact that the false and
                         misleading statements were being issued concerning the Company; and/or

                 (h)     approved or ratified these statements in violation of the federal securities
                         laws.

          34.    The Company and the Individual Defendants are collectively referred to herein as

   the “Defendants.”




   00519619;V2                                11
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 12 of 74




                           GENERALLY ACCEPTED ACCOUNTING
                         PRINCIPLES GOVERNING RELATED PARTIES

          35.     Financial Accounting Standards Board Accounting Standards Codification (ASC)

   850-10-50 contains disclosure requirements for related party relationships and transactions.

          36.     The ASC glossary (850-10-20) defines related parties as, among other things,

   “[o]ther parties with which the entity may deal if one party controls or can significantly

   influence the management or operating policies of the other to an extent that one of the

   transacting parties might be prevented from fully pursuing its own separate interests.”

   (Emphasis added).

          37.     ASC 850-10-50-1 requires that financial statements include disclosures of

   material related party transactions including, first and foremost, the nature of the relationship

   involved. ASC 850-10-50-1 also requires a description of the transaction.

          38.     Common related party transactions may include:

                  a)   Loans or guarantees.

                  b)   Sales, purchases, and transfers of property.

                  c)   Services provided or received.

                  d)   Property and equipment leases.

                  e)   Maintenance of compensating bank balances for the benefit of a related party.

                  f)   Allocations of common costs.

                  g)   Filing consolidated tax returns.

   (Emphasis added).

          39.     Related party disclosures are material to investors because related party

   transactions, or as in the case here loans, are often not at arms-length, and thus can carry
   00519619;V2                                  12
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 13 of 74




   increased risk and can be to the detriment of a company. Moreover, related party transactions

   can also subject a company to liability and future costs. For these reasons and more, related

   party transactions require disclosure.

                                  SUBSTANTIVE ALLEGATIONS

   A.       Long-time Business Partners Defendant Pittman and Jesse Hough Start FPI

            40.     Defendant Pittman and Hough have had extensive business relationships since at

   least 2011. In January 2012, Defendant Pittman and Jesse Hough formed Pittman-Hough

   Farms, LLC as a merger of their personal farmland holdings. Defendant Pittman owned a 75%

   controlling interest in Pittman Hough and Hough and certain members of Hough’s family

   owned the remaining 25% interest of Pittman Hough. In 2014, Defendant Pittman and Hough

   spun off the majority of their Pittman Hough land holdings into a separate corporate entity –

   FPI.

            41.     Even before the Company’s IPO, FPI held out Hough in filings made with the

   SEC as integral in forming the Company’s business strategy. In a February 12, 2014 letter to the

   SEC, FPI stated:

          The Company respectfully advises the Staff that the Company has formulated its
          business strategy based on the extensive experience of Messrs. Pittman, Fabbri and
          Hough as owners of agricultural real estate and operators of farming businesses.
          While their views are informed by press articles, which provide additional perspectives
          and may influence some market participants, Messrs. Pittman, Fabbri and Hough
          develop the Company’s strategies instead based on thoughtful analysis of published
          data, market intelligence from expansive and strong relationships throughout the
          agricultural sector and actual experience of acquiring, operating and leasing farmland.
          (Emphasis added).




   00519619;V2                                  13
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 14 of 74




           42.      FPI’s IPO was on April 11, 2014. On that date, the Company offered 3,800,000

   shares to the public for $13 per share. At the time of the IPO, FPI’s business was renting

   farmland to farmers.

           43.      FPI started out with only two employees and, as of March 1, 2018, FPI had

   sixteen employees. In such a small company, employees, and particularly the C-suite, invariably

   work very closely with one another, and have extensive knowledge of all aspects of the

   Company’s business.         This is particularly true for upper-level management, such as the

   Individual Defendants here. For this reason, among others, the Individual Defendants have

   extensive knowledge about the allegations set forth herein as they relate to, inter alia, FPI’s

   related party transactions and the Loan Program.

           44.      At the time of FPI’s IPO, all but two of the Company’s farms were rented to and

   operated by either Astoria Farms or Hough Farms, both of which the Company considered

   related parties.1 Astoria Farms was a partnership in which Pittman Hough had a 33% interest.

   Hough had a 4.3% indirect partnership interest in Astoria Farms. The balance of Astoria Farms

   was held by limited partnerships in which Defendant Pittman was the general partner. Defendant

   Pittman and Hough had indirect 18.75% and 28.3% partnership interests in Hough Farms,

   respectively.

           45.      In its IPO Prospectus, FPI stated that its first two tenants (Astoria Farms and

   Hough Farms) were related parties. Hough Farms was deemed related, in part, because Hough

   was FPI’s co-founder and a key consultant:




   1
    Pittman Hough Farms and Hough Farms are different entities.
   00519619;V2                                     14
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 15 of 74




        Upon completion of this offering, substantially all of the farmland in our initial portfolio
        will be leased to either Astoria Farms, which is controlled by Paul A. Pittman, our
        Executive Chairman, President and Chief Executive Officer, or Hough Farms, in which
        Mr. Pittman and Jesse J. Hough, who will provide consulting services to us, have an
        interest….

   As discussed below, FPI represented that Hough’s consultancy was of the utmost importance to

   the Company.

   B.      Hough Was A Related Party – Indeed, He Has Been Held
           Out As Essential to the Company Since Before Its Formation

           46.    The IPO Prospectus explained the nature of Hough’s consultancy, making it clear

   that it went to the heart of FPI’s business:

        [E]ffective upon completion of this offering, we will enter into a consulting agreement
        with Jesse J. Hough, or the Consulting Agreement, pursuant to which Mr. Hough will
        advise us with respect to business strategies and related matters, including asset
        underwriting, asset acquisitions and accounting matters, as well as other matters
        reasonably requested by us during the term of the Consulting Agreement.

           47.    FPI trumpeted Hough’s extensive experience in the agricultural business at great

   length in the IPO Prospectus:

        Mr. Hough was previously a partner of Kennedy and Coe, a top 100 accounting firm
        that focuses on agribusiness accounting, and has worked with Mr. Pittman since late
        2011, when Messrs. Pittman and Hough agreed to merge their respective farmland and
        farming operations holdings…. Messrs. Pittman, Fabbri and Hough have more than ten,
        three and ten years of experience, respectively, as owners of agricultural real estate and
        operators of farming businesses and collectively have consummated over 70
        transactions to acquire and consolidate various farmland parcels. As a result, we believe
        Messrs. Pittman, Fabbri and Hough have a deeper understanding of agribusiness
        fundamentals and greater insight into factors affecting the value of farmland than many
        of our competitors.

           48.    In fact, the IPO Prospectus characterized Hough as equal in importance to the

   CEO and CFO of the Company (Defendants Pittman and Fabbri):

       The loss of key management personnel, particularly Paul A. Pittman and Luca Fabbri,
       or the loss of Jesse J. Hough, our consultant, could have a material adverse effect on
   00519619;V2                              15
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 16 of 74




       our ability to implement our business strategy and to achieve our investment
       objectives…

       In addition, the success of the farm operator that will rent substantially all of our
       properties upon completion of this offering depends to a significant extent on the
       continued service of Jesse J. Hough, who manages the farming operations of our
       related tenants that will lease substantially all of the farms in our initial portfolio. The
       loss of services from Mr. Hough under the Consulting Agreement or his departure from
       or diminishment of his activities at our related tenants could have a material adverse
       effect on our business. (Emphasis added).

            49.   The IPO Prospectus also touted Hough’s relationships and experience in the

   agricultural sector and claimed they were important to the Company:

       Expansive Relationships in the Agricultural Sector. Messrs. Pittman’s, Fabbri’s and
       Hough’s extensive experience as owners of agricultural real estate and operators of
       farming businesses has helped them build expansive and strong relationships across a
       broad network of businesses and individuals in the agricultural sector, including family
       and corporate farms, real estate brokers, lenders, auction houses and suppliers of
       agricultural goods. We believe that these relationships provide us with valuable market
       intelligence related to agriculture fundamentals and will give us access to acquisition
       opportunities, many of which may not be available to our competitors….

       We believe that Messrs. Pittman’s, Fabbri’s and Hough’s extensive experience as
       owners and operators of farmland allows us to perform due diligence on smaller farms
       quickly and efficiently, which provides us with an advantage over larger competitors
       that we believe do not have the investment focus or flexibility to pursue acquisitions of
       smaller farms.

            50.   The IPO Prospectus even went so far as to state that FPI was “dependent” on

   Hough:

       The FP Land Merger Agreement, the Shared Services Agreement, the Consulting
       Agreement and certain other agreements entered into in connection with the formation
       transactions were not negotiated on an arm’s-length basis, and we may pursue less
       vigorous enforcement of terms of those agreements because of conflicts of interest and
       our dependence on Messrs. Pittman, Fabbri and Hough. (Emphasis added).

            51.   A 2015 FPI presentation from FPI’s investor relations website further confirmed

   the importance of Hough’s consultancy by listing him as part of FPI’s “Management Team”:

   00519619;V2                                 16
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 17 of 74




        Management Team is Experienced in Agriculture and Capital Markets

        Jesse J. Hough, Responsible for TRS2

        …Jesse currently serves as an owner and CFO of Pittman Hough Farms KLLC. He was
        with Kennedy and Coe – a top 100 accounting firm with the main emphasis in agri-
        business accounting – for 18 years, the last ten of which he served as a member, partner
        and owner. While at Kennedy and Coe, Jesse was responsible for consulting with large
        agri-business operations throughout the United States on their financial models and
        organizational structures.

           52.      According to the Company, Hough was an FPI consultant until April 2018.

   C.      Hough Was Also A Related Party Because He Has a Long – and
           Ongoing – History Of Business Relationships with Defendant Pittman

           53.      Defendant Pittman and Hough have extensive business relationships beyond FPI.

   First, as alleged above, Defendant Pittman and Hough have had business interests together, and

   shared ownership, in Pittman Hough Farms, Astoria Farms, and Hough Farms since at least

   2011. See ¶¶40,44.

           54.      Second, since 2013 (with an exception for Defendant Pittman in 2017),

   Defendant Pittman and Hough have served as directors and officers of Wyoming entity Pine

   Ridge Holdings, Inc.        Pine Ridge’s annual reports list Defendant Pittman and Hough as

   directors and officers for the years 2013 through 2016. See Exhibit A. In 2017, Pine Ridge

   removed Defendant Pittman from the annual report, but Hough remained. See Exhibit B. In

   2018, Pine Ridge again listed Defendant Pittman and Hough as officers and directors when Pine

   Ridge filed to do business in Nebraska. See Exhibit C.

           55.      Importantly, Pine Ridge is connected to the Loan Program. On August 25, 2017,

   FPI loaned Hough $669,000 through Hough Farms. See ¶77. Pine Ridge was a co-borrower on


   2
    TRS is FPI Agribusiness Inc., a wholly owned FPI subsidiary.
   00519619;V2                                       17
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 18 of 74




   a loan that secured the very same property as the $669,000 Hough loan. On May 25, 2017 (three

   months before FPI loaned Hough the $669,000), Pine Ridge and Hough Farms also borrowed

   money on a deed of trust for the same property. See Exhibit D. On October 2, 2017, about one

   month after Hough’s August 25, 2017 loan, the bank reconveyed the deed of trust, evidencing

   that Hough paid the May 25, 2017 loan. See Exhibit E. Thus, FPI was apparently loaning

   Hough and Pine Ridge (for which Defendant Pittman was a director and officer from 2013

   through 2016, as well as 2018) money secured by the same property.

          56.     In addition to listing Hough and Defendant Pittman as current directors and

   officers of Pine Ridge in Nebraska (see Exhibit C), Hough is also currently listed on a Wyoming

   business website as a Pine Ridge President and Director. See Exhibit F. Exhibit F shows that

   Pine Ridge was recently dissolved on February 8, 2019. See id.

          57.     Fulton County Illinois public records further show that Pittman and Hough were

   transacting business together in the weeks immediately following the publication of the Seeking

   Alpha Report. The Illinois Secretary of State shows, for example, that PH Land, LLC (PH

   Land), which FPI previously disclosed was part owned by Pittman Hough Farms, was

   involuntarily dissolved on July 13, 2018, just two days after the Seeking Alpha Report. See

   Exhibit G.

          58.     Defendant Pittman and Hough also owned 5% and 25%, respectively, of

   American Agriculture Corporation, a Colorado corporation, until December 31, 2015.

   Defendant Fabbri likewise served alongside Defendant Pittman and Hough as SVP of this

   corporation.



   00519619;V2                               18
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 19 of 74




   D.       Ryan Niebur Was Also a Related Party

            59.     Niebur is also a close associate of Defendants Pittman and Fabbri and a former

   FPI manager. The same 2015 presentation that listed Hough as part of FPI management also

   listed Niebur as follows:

         Management Team is Experienced in Agriculture and Capital Markets

         Ryan Niebur, Farm Manager (High Plains, Mountains) Ryan is a fourth generation
         farmer from Eastern Colorado. After college, Ryan began his career by returning to his
         roots where he started his own family farm and agricultural retail business (Tri-County
         Ag Inc.). Although Ryan has pursued other interests in the agricultural industry, he still
         is involved in the daily operations of his family farm. He attended Colorado State
         University where he received a B.S. in Business Marketing.

            60.     In addition, FPI also listed Niebur as the Company’s “Director of Acquisitions &

   Management – High Plains” in December 2016. A report for the “Progressive Farmer 2016 Ag

   Summit” provided as follows:

         Not Your Father’s Farmland Market
         DTN / The Progressive Farmer 2016 Ag Summit
         December 7, 2016 – Chicago, IL
         Paul Pittman, Chairman & CEO of Farmland Partners Inc.

         Farmland Partners Contact Information

         Ryan Niebur – Burlington, CO
         Director of Acquisitions & Management – High Plains
         rniebur@farmlandpartners.com, (719) 342-2711

            61.     FPI once again listed Niebur as part of the Company’s “leadership” in a January

   23,                                        2017                                       presentation.

   http://www.snl.com/Cache/1500095130.PDF?Y=&O=PDF&D=&FID=1500095130&T=&IID=

   4426904. This presentation contained the same description of Niebur as the 2015 presentation

   quoted in ¶59.

   00519619;V2                                  19
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 20 of 74




          62.     Niebur’s Linked In profile further states that he worked for FPI as the Company’s

   “Director of Acquisitions, Farm Manager, and Realtor” until January 2018. Given the small size

   of FPI, there is little doubt that Niebur worked intimately with Defendants Pittman and Fabbri.

   In light of his important role as Director of Acquisitions, his ability to influence management is

   beyond reasonable dispute.

   E.     The FPI Loan Program

          63.     On August 27, 2015, FPI announced its Loan Program in a Form 8-K filed with

   the SEC. Under the Loan Program, FPI originates loans secured by farm real estate. FPI

   represented that it expected most loans in the Loan Program to be in principal amounts ranging

   from $500,000 to $5 million at fixed interest rates and maturities of up to two years. FPI

   represented to investors that the Loan Program addressed a market need created by short term

   cash flow pressure on farmers who otherwise maintain solid balance sheets, and a regulatory

   environment that FPI claimed restricted traditional bank lenders’ ability to make asset-backed

   loans. FPI also stated that it would leverage its existing operational infrastructure to perform

   loan underwriting quickly to meet borrowers’ funding needs, while adopting conservative loan-

   to-value criteria to ensure principal protection.

          64.     In FPI’s 2015 Form 10-K filed on March 15, 2016, the Company represented to

   FPI investors that the Loan Program was “synergistic” with the Company’s core business,

   renting land to farmers:

        We believe that the business of making loans secured by mortgages on farmland is
        highly complementary to and synergistic with our core business of investing in
        farmland. We generally find potential borrowers during the process of sourcing farm
        acquisitions. We conduct due diligence on loan collateral the same way we conduct due
        diligence on potential farm acquisitions, and we screen potential borrowers the same

   00519619;V2                                   20
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 21 of 74




        way we screen potential tenants. The FPI Loan Program also gives us an increased
        visibility in the marketplace, thereby benefiting our core farmland investing business.

          65.     Thus, in addition to bringing in additional revenues for the Company, FPI

   represented that the Loan Program helped FPI’s core business of renting land to farmers.

          66.     Throughout the Class Period, Defendants did not, however, inform FPI investors

   that the Loan Program was, in fact, utilized or designed to benefit related parties such as Hough

   and Niebur, and that the majority of the loans were made to Hough and Niebur, Pittman’s long-

   time business associates, on terms that were not arms-length and were more risky and potentially

   detrimental to FPI.

   F.     Unbeknownst to FPI Investors, Related Parties Were the Principal
          Beneficiaries of Farmland’s Loan Program During the Class Period

          67.     Despite FPI’s claim that there was a market need for the Loan Program, only a

   handful of individuals sought a loan under the program. In fact, the majority of loans under the

   Loan Program were made to two related parties, Jesse Hough and Ryan Niebur.

          68.     When questioned about the status of the Loan Program by an analyst, Defendant

   Pittman stated in an August 2016 conference call that the Loan Program was “not getting huge

   inward inquiry” because most farmers were in a strong economic position. This is ironic since

   Hough and Niebur were eager to repeatedly utilize the Loan Program to their advantage.

          69.     FPI currently has nine loans under the Loan Program. Of those nine loans, five

   loans were collectively made to Hough and Niebur. Those five loans comprise $9.2 million

   (70%) of the $15.4 million in the Loan Program.

          70.     Investors were not informed that the Loan Program was either designed, or

   utilized, to benefit related parties, i.e., Individual Defendants’ business partners Hough and

   00519619;V2                                21
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 22 of 74




   Niebur. This was material information to investors, inter alia, because FPI would invariably not

   negotiate at arms-length with these related parties, to the detriment of the Company, and because

   the Loan Program was purportedly intended to be synergistic with FPI’s core business of renting

   land to farmers.

          71.     FPI identifies each of the loans in the Loan Program in its SEC filings. However,

   Defendants did not disclose the identity of any of the borrowers in the Loan Program. ASC 850

   states that “if necessary to the understanding of the relationship, the name of the related party

   shall be disclosed.” In connection with the Loan Program, the identity of the borrower would

   have materially aided investors and the market to gain a better understanding of the relationships

   and risks involved in the Loan Program.

          72.     FPI had approximately $23.8 million cash on hand as of September 30, 2018. See

   3Q2018 Form 10-Q at F-3. Thus, the monies in the Loan Program stemming from related parties

   Hough and Niebur ($9.2 million), in addition to being related party transactions, amounted to

   almost 40% of the Company’s cash on hand.

          73.     In addition, as set forth below, several of the loans in the Loan Program that were

   made to related parties Hough and Niebur had significant problems associated with them that

   were detrimental to FPI, including that they were renegotiated, defaulted, were wrapped into new

   loans, or were (in Niebur’s case) threatened by bankruptcy.

          74.     It was material to investors to know that FPI was loaning money to related parties

   because, as shown by the numerous problems with FPI’s loans to Hough and Niebur, FPI was

   willing to lower the Company’s standards on loans to Hough and Niebur, despite its

   representations to the contrary.

   00519619;V2                                22
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 23 of 74




   F.     FPI’s Loans to Jesse Hough through the Loan Program

          75.     At least three loans in the Loan Program were made to Jesse Hough.

          1.      Hough Loan 1

          76.     On July 25th, 2017, FPI loaned Hough $100,000 through PHS Holdings. See

   Exhibit H. The loan was secured by a parcel of Nebraska farmland. See id. Hough apparently

   defaulted on this loan as FPI acquired the property on January 12, 2018, two weeks before the

   loan’s January 31, 2018 maturity date. See id. On January 18, 2018, just six days after the

   property for this loan was acquired (and presumably when the new lease went into effect), FPI

   loaned Hough $5.25 million (see ¶78 below, relating to Hough Loan 3).

             2. Hough Loan 2

          77.     On August 25th, 2017, FPI loaned Hough $669,000 through Hough Farms. See

   Exhibit I.

             3. Hough Loan 3

          78.     On January 18th, 2018, FPI loaned Hough $5.25 million through Siffring Farms.

   See Exhibit J (the deed of trust for the loan was signed by Jesse Hough as President of Siffring

   Farms).

   G.     FPI’s Loans to Ryan Niebur through the Loan Program

          79.     At least two of loans in the Loan Program were to Ryan Niebur.

          1.      Niebur Loan 1

          80.     On October 30th, 2015, FPI loaned Niebur $980,000. See Exhibit K.




   00519619;V2                                23
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 24 of 74




          2.     Niebur Loan 2

          81.     In FPI's first quarterly report for 2017, issued on May 10, 2017, the Company

   stated that "[t]he original note [to Niebur] was renegotiated and a second note was entered into

   simultaneously, with the borrower during the quarter. The notes include mortgages on two

   additional properties in Colorado[.]"      Thus, FPI renegotiated Niebur's $980,000 loan and

   apparently wrapped it into a second loan dated March 16, 2017, for $2.194 million. See 1Q 2017

   10-Q at 16. This $2.194 million loan was broken down into two loans, one for $801,800 and the

   other for $1.392 million (totaling $2.194 million). See Exhibit L at 1. The deed for the $2.194

   million loan states that Niebur was in default on the loan. See Exhibit L at 2.

          82.     On January 26, 2018, Niebur filed for bankruptcy. See Exhibit M (docket for In

   Re: Niebur Farms Inc., 1:18-BK-10568 (U.S. Bankr. District of Colorado) (Denver). Even after

   this event, FPI did not disclose the identity of Niebur or his bankruptcy status to investors.

         DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS

          83.     On November 12, 2015, FPI filed its report for the third quarter of 2015 on Form

   10-Q. That report, which was signed by Defendants Pittman and Fabbri, provided:

       FPI Loan Program

       In August 2015, the Company announced the launch of the FPI Loan Program, an
       agricultural lending product aimed at farmers, as a complement to the Company’s
       current business of acquiring and owning farmland and leasing it to farmers. Under the
       FPI Loan Program, we intend to make loans to third-party farmers (both tenant and
       non-tenant) to provide partial financing for working capital requirements and
       operational farming activities, farming infrastructure projects, and for other farming and
       agricultural real estate related purposes. (Emphasis added).

          84.     These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   00519619;V2                                  24
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 25 of 74




   October 2015 loan made through the Loan Program was to Niebur, a related party and risky

   borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the related party relationship

   with Niebur, as they were required to do under ASC 850; and (iii) that the Loan Program was,

   upon information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          85.     At all times relevant, Defendants were well aware of their duties regarding related

   party disclosures.    In that regard, the 3Q 2015 Form 10-Q identified FPI’s related party

   transactions, in relevant part, as follows:

      Note 4—Related Party Transactions

      [***]

       As of September 30, 2015, 11% of the acres in the Company’s farm portfolio was
       rented to and operated by Astoria Farms or Hough Farms, both of which are related
       parties. Astoria Farms is a partnership in which Pittman Hough Farms LLC (“Pittman
       Hough Farms”), which is 75% owned by Mr. Pittman, has a 33.34% interest. The
       balance of Astoria Farms is held by limited partnerships in which Mr. Pittman is the
       general partner. Hough Farms is a partnership in which Pittman Hough Farms has a
       25% interest. The aggregate rent recognized by the Company for these entities for the
       three and nine months ended September 30, 2015 was $685,005 and $2,035,752,
       respectively, and was $618,710 and $1,856,129 for the three and nine months ended
       September 30, 2014, respectively. As of September 30, 2015 and December 31, 2014,
   00519619;V2                                25
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 26 of 74




       the Company had accounts receivable from these entities of $380,122 and $182,763,
       respectively.

       American Agriculture Corporation (‘‘American Agriculture’’) is a Colorado corporation
       that is 75% owned by Mr. Pittman and 25% owned by Jesse J. Hough, who provides
       consulting services to the Company.

          86.     These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPIs related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to

   Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of

   the related party relationship with Niebur, as they were required to do under ASC 850; and (iii)

   that the Loan Program was, upon information and belief, designed or slated to be largely utilized

   to benefit related parties.   Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          87.     On March 15, 2016, during aftermarket hours, the Company filed a Form 10-K

   for the fiscal year ended December 31, 2015 (the “2015 10-K”) with the SEC. The 2015 10-K

   was signed by Defendants Pittman and Fabbri. The 2015 10-K stated:

       Under the FPI Loan Program, we intend to make loans to third-party farmers (both
       tenant and non-tenant) to provide partial financing for working capital requirements and

   00519619;V2                                 26
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 27 of 74




       operational farming activities, farming infrastructure projects, and for other farming and
       agricultural real estate related purposes. (Emphasis added).

          88.     These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   October 2015 loan made through the Loan Program was to Niebur, a related party and risky

   borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the related party relationship

   with Niebur, as they were required to do under ASC 850; and (iii) that the Loan Program was,

   upon information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          89.     The 2015 10-K also touted FPI’s due diligence in the Loan Program, giving

   investors the impression that the underwriting for the Loan Program went through the same

   rigorous process as for renters on the Company’s farm acquisitions:

       Selecting Tenants

       We intend to continue to focus primarily on farmland located in areas with a robust and
       competitive environment of experienced tenants. In general, the tenant selection process
       focuses primarily on candidates’ experience and reputation based upon background and
       reference checks of potential tenants, as well as their willingness and ability to pay
       competitive rental rates….
   00519619;V2                               27
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 28 of 74




       Leverage Our Infrastructure to Expand into the Lending Business. We believe that
       our existing systems and personnel are well suited to source, diligence, close and
       manage loans under the FPI Loan Program at little or no additional costs. We believe
       that the business of making loans secured by mortgages on farmland is highly
       complementary to and synergistic with our core business of investing in farmland. We
       generally find potential borrowers during the process of sourcing farm acquisitions. We
       conduct due diligence on loan collateral the same way we conduct due diligence on
       potential farm acquisitions, and we screen potential borrowers the same way we
       screen potential tenants. (Second emphasis added).

          90.    These statements were materially false and misleading when made because

   several loans in the Loan Program reflected poor borrower screening as they were either

   renegotiated, defaulted, wrapped into new loans, or the borrower went bankrupt (in the case of

   Niebur). See ¶¶81-82. Defendants’ statements were also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence standards than loans to

   “third parties”, and were not arms-length transactions and, thus, were detrimental to the

   Company.

          91.    The 2015 10-K also misleadingly described the risks at issue in the Loan

   Program:

       Under the FPI Loan Program, we provide loans to third-party farmers, which exposes
       us to risks associated with being a lender, including the risk that borrowers default on
       their obligations to us, which could adversely affect our results of operations and
       financial condition.

       Under the FPI Loan Program, which was announced in August 2015, we make loans to
       third-party farmers (both tenant and non-tenant) to provide partial financing for working
       capital requirements and operational farming activities, farming infrastructure projects,
       and for other farming and agricultural real estate related purposes. The loans are
       expected to be collateralized by farm real estate. As of the date of this Annual Report,
       we have made two senior secured first-lien mortgage loans to farmers totaling
       $2,980,000, with $2,780,000 outstanding at December 31, 2015, under the FPI Loan
       Program, and we intend to make similar loans in the future.



   00519619;V2                                28
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 29 of 74




          92.       These statements were materially false and misleading when made because the

   Loan Program was threatened by the much more fundamental risks of lending to related parties,

   including lending on more lenient terms or lowering loan standards with such parties. These

   statements were also misleading because the related party loans were not arms-length

   transactions and, thus, were detrimental to the Company.

          93.       The Form 10-K also misled investors about the $980,000 loan to Niebur –

   including by not disclosing his identity or that he was a related party. The Form 10-K stated, in

   relevant part:

       On November 16, 2015, the Company entered into a promissory note agreement with a
       tenant farmer to provide $980,000 in the form of a mortgage note. The note has a fixed
       annual interest rate with principal and all accrued interest due at maturity on October
       30, 2017. The note is collateralized by a first mortgage on farm real estate.

          94.       These statements were materially false and misleading when made because

   Defendants did not disclose that this $980,000 loan was to a related party and thus was not made

   at arms-length and was inherently more risky than transactions that satisfied rigorous

   underwriting.

          95.       The 2015 10-K also provided a similar explanation of FPI’s related party

   transactions as that in ¶85, except that it represented that Defendant Pitman no longer owned any

   interest in Astoria Farms or Hough Farms:

          As of March 31, 2016 and 2015, 6% and 16%, respectively, of the acres in the
          Company’s farm portfolio were rented to and operated by Astoria Farms or Hough
          Farms, both of which were related parties prior to December 31, 2015. Astoria
          Farms is a partnership in which Pittman Hough Farms LLC (“Pittman Hough
          Farms”), which was previously 75% owned by Mr. Pittman, had a 33.34% interest.
          The balance of Astoria Farms was held by limited partnerships in which Mr. Pittman
          previously was the general partner. Hough Farms is a partnership in which Pittman
          Hough Farms previously had a 25% interest. Effective as of December 31, 2015, Mr.
          Pittman neither owns any direct or indirect interest in, nor has control of, either
   00519619;V2                               29
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 30 of 74




          Astoria Farms or Hough Farms. The aggregate rent recognized by the Company for
          these entities for the three months ended March 31, 2016, and 2015 was $617,959
          and $670,429, respectively.

          American Agriculture Corporation (‘‘American Agriculture’’) is a Colorado
          corporation that was previously 75% owned by Mr. Pittman and 25% owned by
          Jesse J. Hough, who provides consulting services to the Company. Effective as of
          December 31, 2015, Mr. Pittman does not own any interest in American Agriculture
          and American Agriculture is no longer a related party. (Emphasis added).

          96.     These statements were materially false and misleading when made because

   Defendants failed to disclose all FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to

   Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of

   the related party relationship with Niebur, as they were required to do under ASC 850; and (iii)

   that the Loan Program was, upon information and belief, designed or slated to be largely utilized

   to benefit related parties.   Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          97.     Defendants Pittman and Fabbri were responsible for establishing and maintaining

   disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e) and 15(d)-15(e))

   pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Defendants Pittman and Fabbri both

   00519619;V2                                 30
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 31 of 74




   signed certifications that the 2015 Form 10-K did not contain any untrue statement of material

   fact or omit to state a material fact. They also certified that they designed disclosure controls and

   procedures and that they evaluated the effectiveness of such controls. Defendants also stated in

   the 2015 Form 10-K that the Company evaluated the effectiveness of its disclosure controls and

   procedures and based on its evaluation, Defendants Pittman and Fabbri concluded that the

   Company’s disclosure controls and procedures were effective as of December 31, 2015. The

   Company’s management also concluded that its internal control over financial reporting was

   effective as of December 31, 2015.

          98.      FPI filed similar certifications in Form 10-Ks and Form 10-Qs throughout the

   Class Period.

          99.      These certifications were materially false and misleading when made because the

   SEC filings alleged to be misleading herein omitted to state material facts, including the

   disclosure of related party transactions, and that, as evidenced by the facts revealed at the end of

   the Class Period, FPI’s disclosure controls and procedures were not effective because if they

   were, such transactions would not have gone undisclosed.

          100.     On May 10, 2016, FPI filed its first quarterly report on Form 10-Q. That report,

   which was signed by Defendants Pittman and Fabbri, provided as follows:

          Under the FPI Loan Program, the Company makes loans to third-party farmers
          (both tenant and non-tenant) to provide financing for working capital
          requirements and operational farming activities, farming infrastructure projects,
          and for other farming and agricultural real estate related projects. (Emphasis
          added).

          101.     These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   00519619;V2                                  31
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 32 of 74




   October 2015 loan made through the Loan Program was to Niebur, a related party and risky

   borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the related party relationship

   with Niebur, as they were required to do under ASC 850; and (iii) that the Loan Program was,

   upon information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          102.    The 1Q2016 Form 10-Q again touted the Company’s purported due diligence for

   underwriting loans in the Loan Program:

       We conduct due diligence on loan collateral the same way we conduct due diligence on
       potential farm acquisitions, and we screen potential borrowers the same way we screen
       potential tenants.

          103.    These statements were materially false and misleading when made because

   several loans in the Loan Program reflected poor borrower screening as they were either

   renegotiated, defaulted, wrapped into new loans, or the borrower went bankrupt (in the case of

   Niebur). See ¶¶81-82. Defendants’ statements were also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence standards than loans to



   00519619;V2                                32
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 33 of 74




   “third parties”, and were not arms-length transactions and, thus, were detrimental to the

   Company.

          104.    The 1Q16 Form 10Q also listed Niebur’s $980,000 loan but again misleadingly

   failed to disclose Niebur’s identity or that he was a related party to investors.

          105.    The 1Q2016 10-Q also provided a similar explanation of FPI’s related party

   transactions as that in ¶95.

          106.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to

   Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of

   the related party relationship with Niebur, as they were required to do under ASC 850; and (iii)

   that the Loan Program was, upon information and belief, designed or slated to be largely utilized

   to benefit related parties.    Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          107.    On August 9, 2016, FPI filed its second quarterly report on Form 10-Q. That

   report, which was signed by Defendants Pittman and Fabbri, provided in relevant part as follows:

   00519619;V2                                   33
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 34 of 74




          Under the FPI Loan Program, the Company makes loans to third-party farmers
          (both tenant and non-tenant) to provide financing for working capital
          requirements and operational farming activities, farming infrastructure projects,
          and for other farming and agricultural real estate related projects. (Emphasis
          added).

          108.    These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   October 2015 loan made through the Loan Program was to Niebur, a related party and risky

   borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the related party relationship

   with Niebur, as they were required to do under ASC 850; and (iii) that the Loan Program was,

   upon information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          109.    The 2Q16 Form 10Q again listed Niebur’s $980,000 loan but misleadingly failed

   to disclose Niebur’s identity or that he was a related party.

          110.    The 2Q2016 10-Q also provided a similar explanation of FPI’s related party

   transactions as that in ¶95.




   00519619;V2                                  34
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 35 of 74




          111.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of related party transactions – as they were required to do under

   ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to Niebur,

   a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the

   related party relationship with Niebur, as they were required to do under ASC 850; and (iii) that

   the Loan Program was, upon information and belief, designed or slated to be largely utilized to

   benefit related parties.   Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          112.    On November 7, 2016, FPI filed its third quarterly report on Form 10-Q. That

   report, which was signed by Defendants Pittman and Fabbri, provided in relevant part as follows:

          Under the FPI Loan Program, the Company makes loans to third-party farmers
          (both tenant and non-tenant) to provide financing for working capital
          requirements and operational farming activities, farming infrastructure projects,
          and for other farming and agricultural real estate related projects. (Emphasis
          added).

          113.    These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   October 2015 loan made through the Loan Program was to Niebur, a related party and risky

   00519619;V2                                 35
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 36 of 74




   borrower, not a “third-party farmer” (see ¶80); (ii) the nature of the related party relationship

   with Niebur, as they were required to do under ASC 850; and (iii) that the Loan Program was,

   upon information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          114.    The 3Q16 Form 10Q again listed Niebur’s $980,000 loan but misleadingly failed

   to disclose Niebur’s identity or that he was a related party.

          115.    The 1Q2016 10-Q also provided a similar explanation of FPI’s related party

   transactions as that in ¶95.

          116.    These statements were materially false and misleading when made because

   Defendants failed to disclose all FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to

   Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of

   the related party relationship with Niebur, as they were required to do under ASC 850; and (iii)

   that the Loan Program was, upon information and belief, designed or slated to be largely utilized

   to benefit related parties.    Defendants’ statement was also misleading because loans to related

   00519619;V2                                  36
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 37 of 74




   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          117.    On February 23, 2017, FPI filed its annual report on Form 10-K. That report (the

   “2016 Form 10-K”), which was signed by Defendants Pittman and Fabbri, provided as follows:

          Under the FPI Loan Program, we provide loans to third-party farmers, which
          exposes us to risks associated with being a lender, including the risk that
          borrowers default on their obligations to us, which could adversely affect our
          results of operations and financial condition.

          118.    The 2016 Form 10-K had several substantially similar statements about making

   loans to “third-party farmers” pursuant to rental due diligence.

          119.    This statement, as well as the substantially similar statements in the 2016 Form

   10-K, were materially false and misleading when made because Defendants failed to disclose –

   as they were required to do under ASC 850 – (i) that FPI’s October 2015 loan made through the

   Loan Program was to Niebur, a related party and risky borrower, not a “third-party farmer” (see

   ¶80); (ii) the nature of the related party relationship with Niebur, as they were required to do

   under ASC 850; and (iii) that the Loan Program was, upon information and belief, designed or

   slated to be largely utilized to benefit related parties. Defendants’ statement was also misleading

   because loans to related parties invariably have more lenient underwriting and due diligence than

   loans to “third parties”. This information was material to investors because transactions with
   00519619;V2                                 37
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 38 of 74




   related parties are often not at arms-length and can subject a company to liability and significant

   costs. Moreover, the Loan Program was designed to be synergistic and benefit FPI’s core

   business by drawing on the same relationships; thus, problems in the Loan Program could yield

   reputational harm impacting core business. Instead of being synergistic, the Loan Program

   largely benefitted related parties and created unnecessary risk for FPI.

          120.    The 2016 Form 10-K also stressed that the Loan Program aided FPI’s core

   business of renting to farmers and touted FPI’s standards when screening Loan Program

   borrowers. The Form 10-K provided, in relevant part:

       Selecting Tenants

       We intend to continue to focus primarily on farmland located in areas with a robust and
       competitive environment of experienced tenants. In general, the tenant selection process
       focuses primarily on candidates’ experience and reputation based upon background and
       reference checks of potential tenants, as well as their willingness and ability to pay
       competitive rental rates….

       Leverage Our Infrastructure to Expand into the Lending Business. We believe that
       our existing systems and personnel are well suited to source, diligence, close and
       manage loans under the FPI Loan Program at little or no additional costs. We believe
       that the business of making loans secured by mortgages on farmland is highly
       complementary to and synergistic with our core business of investing in farmland. We
       generally find potential borrowers during the process of sourcing farm acquisitions. We
       conduct due diligence on loan collateral the same way we conduct due diligence on
       potential farm acquisitions, and we screen potential borrowers the same way we
       screen potential tenants. The FPI Loan Program also gives us an increased visibility in
       the marketplace, thereby benefiting our core farmland investing business
       (Second emphasis added).

          121.    These statements were materially false and misleading when made because

   several loans in the Loan Program reflected poor borrower screening as they were either

   renegotiated, defaulted, wrapped into new loans, or the borrower went bankrupt (in the case of

   Niebur). See ¶¶81-82. Defendants’ statements were also misleading because loans to related

   00519619;V2                                  38
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 39 of 74




   parties invariably have more lenient underwriting and due diligence standards than loans to

   “third parties”, and were not arms-length transactions and, thus, were detrimental to the

   Company.

          122.    The 2016 Form 10-K also misleadingly represented the risks inherent in the Loan

   Program, in relevant part as follows:

       Under the FPI Loan Program, we provide loans to third-party farmers, which exposes
       us to risks associated with being a lender, including the risk that borrowers default on
       their obligations to us, which could adversely affect our results of operations and
       financial condition.

       Under the FPI Loan Program, which was announced in August 2015, we make loans to
       third-party farmers (both tenant and non-tenant) to provide partial financing for working
       capital requirements and operational farming activities, farming infrastructure projects,
       and for other farming and agricultural real estate related purposes. The loans are
       collateralized by farm real estate.

          123.    These statements were materially false and misleading when made because the

   Loan Program was threatened by the much more fundamental risks of lending to related parties,

   including lending on more lenient terms or lowering loan standards with such parties. These

   statements were also misleading because the related party loans were not arms-length

   transactions and, thus, were detrimental to the Company.

          124.    The 2016 Form 10-K again listed Niebur’s $980,000 loan but again misleadingly

   failed to disclose Niebur’s identity or that he was a related party to investors.

          125.    The 2016 Form 10-K again provided a misleading explanation of FPIs related

   party transactions:

       Effective as of December 31, 2015, Mr. Pittman neither owns any direct or indirect
       interest in, nor has control of, Astoria Farms and Hough Farms. As of December 31,
       2016 and 2015, 6% and 11%, respectively, of the acres in the Company’s farm portfolio
       were rented to and operated by Astoria Farms or Hough Farms, both of which were
       related parties until December 31, 2015. Astoria Farms is a partnership in which
   00519619;V2                                   39
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 40 of 74




       Pittman Hough Farms LLC (“Pittman Hough Farms”), which was previously 75%
       owned by Mr. Pittman, had a 33.34% interest. The balance of Astoria Farms was held
       by limited partnerships in which Mr. Pittman was previously the general partner. Hough
       Farms is a partnership in which Pittman Hough Farms previously had a 25% interest.
       The aggregate rent recognized by the Company for these entities for the years ended
       December 31, 2016, 2015 and 2014 was $2,464,905, $2,720,757 and $2,474,839,
       respectively. As of December 31, 2016 and 2015, the Company did not have any
       accounts receivable from these entities….

       Effective as of December 31, 2015, Mr. Pittman does not own any interest in American
       Agriculture American Agriculture Corporation (‘‘American Agriculture’’) is a Colorado
       corporation that was 75% owned by Mr. Pittman and 25% owned by Jesse J. Hough,
       who provides consulting services to the Company.

          126.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 loan made through the Loan Program was to

   Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶80); (ii) the nature of

   the related party relationship with Niebur, as they were required to do under ASC 850; and (iii)

   that the Loan Program was, upon information and belief, designed or slated to be largely utilized

   to benefit related parties.   Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.



   00519619;V2                                 40
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 41 of 74




          127.    On May 10, 2017, FPI filed its quarterly report for the first quarter of 2017 on

   Form 10-Q. That report, which was signed by Defendants Pittman and Fabbri, provided in

   relevant part as follows:

          Under the FPI Loan Program, the Company makes loans to third-party farmers
          (both tenant and non-tenant) to provide financing for working capital
          requirements and operational farming activities, farming infrastructure projects,
          and for other farming and agricultural real estate related projects. (Emphasis
          added).

          128.    These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   October 2015 and March 2017 loans made through the Loan Program were to Niebur, a related

   party and risky borrower, not a “third-party farmer” (see ¶¶80-81); (ii) the nature of the related

   party relationship with Niebur, as they were required to do under ASC 850; and (iii) that the

   Loan Program was, upon information and belief, designed or slated to be largely utilized to

   benefit related parties.    Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          129.    The 1Q17 Form 10Q again listed Niebur’s $980,000 loan but again misleadingly

   failed to disclose Niebur’s identity or that he was a related party to investors.

   00519619;V2                                   41
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 42 of 74




          130.    The 1Q17 Form 10Q also listed a new $2.194 million loan to Niebur but,

   likewise, misleadingly failed to disclose Niebur’s identity or that he was a related party to

   investors.

          131.    On July 21, 2017, the Company filed a Form 10-Q for the second quarter ended

   June 30, 2017 (the “2Q 2017 10-Q”) with the SEC, which provided the Company’s second

   quarter 2017 financial results and position. The 2Q 2017 10-Q was signed by Defendants

   Pittman and Fabbri. The 2Q 2017 10-Q stated the following in relevant part:

       Under the FPI Loan Program, the Company makes loans to third-party farmers (both
       tenant and non-tenant) to provide financing for working capital requirements and
       operational farming activities, farming infrastructure projects, and for other farming and
       agricultural real estate related projects. (Emphasis added).

          132.    These statements were materially false and misleading when made because

   Defendants failed to disclose – as they were required to do under ASC 850 – (i) that FPI’s

   October 2015 and March 2017 loans made through the Loan Program were to Niebur, a related

   party and risky borrower, not a “third-party farmer” (see ¶¶80-81); (ii) the nature of the related

   party relationship with Niebur, as they were required to do under ASC 850; and (iii) that the

   Loan Program was, upon information and belief, designed or slated to be largely utilized to

   benefit related parties. Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core


   00519619;V2                                 42
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 43 of 74




   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.

          133.    The 2Q17 Form 10Q again listed Niebur’s $980,000 loan but misleadingly failed

   to disclose Niebur’s identity or that he was a related party to investors.

          134.    The 2Q17 Form 10Q also listed the second $2.194 million loan to Niebur but,

   likewise, misleadingly failed to disclose Niebur’s identity or that he was a related party to

   investors.

          135.    The 2Q 2017 10-Q also stated as follows about related party transactions:

          Note 4—Related Party Transactions

          On July 21, 2015, the Company entered into a lease agreement with American
          Agriculture Aviation LLC (“American Ag Aviation”) for the use of a private
          plane. American Ag Aviation is a Colorado limited liability company that is
          owned 100% by Mr. Pittman. The Company incurred costs of $135,478 and
          $96,469, respectively, during the six months ended June 30, 2017 and 2016 and
          $51,687 and $49,416, respectively, during the three months ended June 30, 2017
          and 2016 from American Ag Aviation for use of the aircraft in accordance with
          the lease agreement. These costs were recognized based on the nature of the
          associated use of the aircraft, as follows: (i) general and administrative - expensed
          as general and administrative expenses within the Company’s consolidated
          statements of operations; (ii) land acquisition (accounted for as an asset
          acquisition) - allocated to the acquired real estate assets within the Company’s
          consolidated balance sheets; and (iii) land acquisition (accounted for as a business
          combination) - expensed as acquisition and due diligence costs within the
          Company’s consolidated statements of operations.

          136.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 and March 2017 loans made through the Loan

   Program were to Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶¶80-

   81); (ii) the nature of the related party relationship with Niebur, as they were required to do

   00519619;V2                                  43
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 44 of 74




   under ASC 850; and (iii) that the Loan Program was, upon information and belief, designed or

   slated to be largely utilized to benefit related parties. Defendants’ statement was also misleading

   because loans to related parties invariably have more lenient underwriting and due diligence than

   loans to “third parties”. This information was material to investors because transactions with

   related parties are often not at arms-length and can subject a company to liability and significant

   costs. Moreover, the Loan Program was designed to be synergistic and benefit FPI’s core

   business by drawing on the same relationships; thus, problems in the Loan Program could yield

   reputational harm impacting core business. Instead of being synergistic, the Loan Program

   largely benefitted related parties and created unnecessary risk for FPI.

          137.    On August 28, 2017, John C. Conrad resigned from FPI’s board of directors.

          138.    On November 9, 2017, the Company filed a Form 10-Q for the third quarter

   ended September 30, 2017 (the “3Q 2017 10-Q”) with the SEC, which provided the Company’s

   third quarter 2017 financial results and position. The 3Q 2017 10-Q was signed by Defendants

   Pittman and Fabbri.

          139.    The 3Q 2017 10-Q stated the following;

       Under the FPI Loan Program, the Company makes loans to third-party farmers (both
       tenant and non-tenant) to provide financing for working capital requirements and
       operational farming activities, farming infrastructure projects, and for other farming and
       agricultural real estate related projects. (Emphasis added).

          140.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 and March 2017 loans made through the Loan

   Program were to Niebur, and that FPI’s July and August 2017 loans made through the Loan

   Program were to Hough, both of whom were related parties and risky borrowers, not “third-party
   00519619;V2                            44
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 45 of 74




   farmers” (see ¶¶80-81, 76-77); (ii) the nature of the related party relationships with Niebur and

   Hough, as they were required to do under ASC 850; and (iii) that the Loan Program was, upon

   information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

          141.     The 3Q17 Form 10Q also listed Niebur’s $980,000 and $2.194 million loans

   under the Loan Program, as well as Hough’s $100,000 and $669,000 loans under the Loan

   Program, but misleadingly failed to disclose their identities or that they were related parties

   under ASC 850.

          142.     The 3Q2017 10-Q also stated as follows concerning Farmland’s related party

   transactions:

          Note 4—Related Party Transactions

          On July 21, 2015, the Company entered into a lease agreement with American
          Agriculture Aviation LLC (“American Ag Aviation”) for the use of a private
          plane. American Ag Aviation is a Colorado limited liability company that is
          owned 100% by Mr. Pittman. The Company incurred costs of $0.16 million and
          $0.14 million, respectively, during the nine months ended September 30, 2017
          and 2016 and $0.02 million and $0.05 million, respectively, during the three
          months ended September 30, 2017 and 2016 from American Ag Aviation for use
          of the aircraft in accordance with the lease agreement. These costs were
   00519619;V2                                45
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 46 of 74




           recognized based on the nature of the associated use of the aircraft, as follows: (i)
           general and administrative - expensed as general and administrative expenses
           within the Company’s consolidated statements of operations; (ii) land acquisition
           (accounted for as an asset acquisition) - allocated to the acquired real estate assets
           within the Company’s consolidated balance sheets; and (iii) land acquisition
           (accounted for as a business combination) - expensed as acquisition and due
           diligence costs within the Company’s consolidated statements of operations.

           143.   These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 and March 2017 loans made through the Loan

   Program were to Niebur, and that FPI’s July and August 2017 loans made through the Loan

   Program were to Hough, both of whom were related parties and risky borrowers, not “third-party

   farmers” (see ¶¶80-81, 76-77); (ii) the nature of the related party relationships with Niebur and

   Hough, as they were required to do under ASC 850; and (iii) that the Loan Program was, upon

   information and belief, designed or slated to be largely utilized to benefit related parties.

   Defendants’ statement was also misleading because loans to related parties invariably have more

   lenient underwriting and due diligence than loans to “third parties”. This information was

   material to investors because transactions with related parties are often not at arms-length and

   can subject a company to liability and significant costs. Moreover, the Loan Program was

   designed to be synergistic and benefit FPI’s core business by drawing on the same relationships;

   thus, problems in the Loan Program could yield reputational harm impacting core business.

   Instead of being synergistic, the Loan Program largely benefitted related parties and created

   unnecessary risk for FPI.

           144.   On December 5, 2017, D. Dixon Boardman resigned from FPI’s board of

   directors.

   00519619;V2                                  46
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 47 of 74




          145.    On January 18, 2018, Darell D. Sarff resigned from FPI’s board of directors.

          146.    On March 5, 2018, FPI filed its annual report on Form 10-K (the “2017 Form 10-

   K”). That report, which was signed by Defendants Pittman and Fabbri, provided as follows:

          Under the FPI Loan Program, we provide loans to third-party farmers, which
          exposes us to risks associated with being a lender, including the risk that
          borrowers default on their obligations to us, which could adversely affect our
          results of operations and financial condition.

          147.    The 2017 Form 10-K also contained several substantially similar statements.

          148.    The statement and the substantially similar statements in the 2017 Form 10-K

   were materially false and misleading when made because Defendants failed to disclose – as they

   were required to do under ASC 850 – (i) that FPI’s October 2015 and March 2017 loans made

   through the Loan Program were to Niebur, and that FPI’s July and August 2017 and January

   2018 loans made through the Loan Program were to Hough, both of whom were related parties

   and risky borrowers, not “third-party farmers” (see ¶¶80-81, 76-78); (ii) the nature of the related

   party relationship with Niebur, as they were required to do under ASC 850; and (iii) that the

   Loan Program was, upon information and belief, designed or slated to be largely utilized to

   benefit related parties. Defendants’ statement was also misleading because loans to related

   parties invariably have more lenient underwriting and due diligence than loans to “third parties”.

   This information was material to investors because transactions with related parties are often not

   at arms-length and can subject a company to liability and significant costs. Moreover, the Loan

   Program was designed to be synergistic and benefit FPI’s core business by drawing on the same

   relationships; thus, problems in the Loan Program could yield reputational harm impacting core

   business. Instead of being synergistic, the Loan Program largely benefitted related parties and

   created unnecessary risk for FPI.
   00519619;V2                                 47
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 48 of 74




          149.   The 2017 Form 10-K also provided in relevant part as follows:

       Leverage Our Infrastructure to Expand into the Lending Business. We believe that
       our existing systems and personnel are well suited to source, diligence, close and
       manage loans under the FPI Loan Programat little or no additional costs. We believe
       that the business of making loans secured by mortgages on farmland is highly
       complementary to and synergistic with our core business of investing in farmland. We
       generally find potential borrowers during the process of sourcing farm acquisitions. We
       conduct due diligence on loan collateral the same way we conduct due diligence on
       potential farm acquisitions, and we screen potential borrowers the same way we
       screen potential tenants. The FPI Loan Program also gives us an increased visibility in
       the marketplace, thereby benefiting our core farmland investing business. (Second
       emphasis added).

          150.   The statements were materially false and misleading when made because several

   loans in the Loan Program reflected poor borrower screening as they were made to related

   parties and not at arms-length, either renegotiated, defaulted, wrapped into new loans, or the

   borrower went bankrupt (in the case of Niebur). See ¶¶81-82, 76-78. Defendants’ statements

   were also misleading because loans to related parties invariably have more lenient underwriting

   and due diligence standards than loans to “third parties”, and were not arms-length transactions

   and, thus, were detrimental to the Company.

          151.   The 2017 Form 10-K also continued to mischaracterize the nature of the risks at

   issue in the Loan Program:

       Under the FPI Loan Program, we provide loans to third-party farmers, which exposes
       us to risks associated with being a lender, including the risk that borrowers default on
       their obligations to us, which could adversely affect our results of operations and
       financial condition.

       Under the FPI Loan Program, which was announced in August 2015, we make loans to
       third-party farmers (both tenant and non-tenant) to provide partial financing for working
       capital requirements and operational farming activities, farming infrastructure projects,
       and for other farming and agricultural real estate related purposes. The loans are
       collateralized by farm real estate.


   00519619;V2                                48
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 49 of 74




          152.    These statements were materially false and misleading when made because the

   Loan Program was threatened by the much more fundamental risks of lending to related parties,

   including lending on more lenient terms or lowering loan standards with such parties. These

   statements were also misleading because the related party loans were not arms-length

   transactions and, thus, were detrimental to the Company.

          153.    The 2017 Form 10-K again provided a misleading explanation of FPIs related

   party transactions:

       Note 4—Related Party Transactions

       On July 21, 2015, the Company entered into a lease agreement with American
       Agriculture Aviation LLC (“American Ag Aviation”) for the use of a private plane.
       American Ag Aviation is a Colorado limited liability company that is owned 100% by
       Mr. Pittman, the Company’s CEO. During the years ended December 31, 2017, 2016
       and 2015, the Company incurred costs of $0.2 million, $0.2 million and $0.1 million,
       respectively, from American Ag Aviation for use of the aircraft in accordance with the
       lease agreement. These costs were recognized based on the nature of the associated use
       of the aircraft, as follows: (i) general and administrative - expensed as general and
       administrative expenses within the Company’s Consolidated Statements of Operations;
       (ii) land acquisition (accounted for as an asset acquisition) - allocated to the acquired
       real estate assets within the Company’s consolidated balance sheets; and (iii) land
       acquisition (accounted for as a business combination) - expensed as acquisition and due
       diligence costs within the Company’s Consolidated Statements of Operations. As of
       December 31, 2017 and 2016 the Company had outstanding payables to American
       Agriculture Aviation LLC of $0.01 million and $0.01 million, respectively.

       Effective as of December 31, 2015, Mr. Pittman neither owns any direct or indirect
       interest in, nor has control of, Astoria Farms and Hough Farms. As of December 31,
       2017 and 2016, 4% and 6%, respectively, of the acres in the Company’s farm portfolio
       were rented to and operated by Astoria Farms or Hough Farms, both of which were
       related parties until December 31, 2015. Astoria Farms is a partnership in which
       Pittman Hough Farms LLC (“Pittman Hough Farms”), which was previously 75%
       owned by Mr. Pittman, had a 33.34% interest. The balance of Astoria Farms was held
       by limited partnerships in which Mr. Pittman was previously the general partner. Hough
       Farms is a partnership in which Pittman Hough Farms previously had a 25% interest.
       The aggregate rent recognized by the Company for these entities for the years ended
       December 31, 2017, 2016 and 2015 was $2.0 million, $2.5 million and $2.7 million,

   00519619;V2                                49
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 50 of 74




       respectively. As of December 31, 2016 and 2015, the Company did not have any
       accounts receivable from these entities.

          154.    These statements were materially false and misleading when made because

   Defendants failed to disclose all of FPI’s related party transactions – as they were required to do

   under ASC 850 – and (i) that FPI’s October 2015 and March 2017 loans made through the Loan

   Program were to Niebur, a related party and risky borrower, not a “third-party farmer” (see ¶¶80-

   82, 76-78); and (ii) the nature of the related party relationships with Niebur and Hough, as they

   were required to do under ASC 850; and (iii) that the Loan Program was, upon information and

   belief, designed or slated to be largely utilized to benefit related parties. Defendants’ statement

   was also misleading because loans to related parties invariably have more lenient underwriting

   and due diligence than loans to “third parties”. This information was material to investors

   because transactions with related parties are often not at arms-length and can subject a company

   to liability and significant costs. Moreover, the Loan Program was designed to be synergistic

   and benefit FPI’s core business by drawing on the same relationships; thus, problems in the Loan

   Program could yield reputational harm impacting core business. Instead of being synergistic, the

   Loan Program largely benefitted related parties and created unnecessary risk for FPI.

          155.    On March 10, 2018, FPI inexplicably dismissed PricewaterhouseCoopers LLP

   (“PwC”) as its independent registered public accounting firm.

          156.    On the same day, FPI engaged EKS&H LLLP (“EKS&H”) as its new

   independent registered public accounting firm.

          157.    On March 19, 2018, Thomas S.T. Gimbel, an independent FPI board member,

   resigned and notified FPI that would not stand for reelection to the Board when his current term

   was to expire at the time of the Company’s 2018 annual meeting of stockholders.
   00519619;V2                                50
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 51 of 74




          158.   On April 10, 2018, FPI entered into a separation agreement (the “Separation

   Agreement”) with Robert L. Cowan, FPI’s President. Pursuant to the Separation Agreement,

   Cowan retired as FPI’s President on May 31, 2018.

          159.   In total, four FPI directors and its President – who had come to FPI from two of

   its largest acquisitions (Forsythe Farms and American Farmland Company), and who had

   significant experience in farmland investing – had now resigned.

          160.   Moreover, four of these resignations – three directors and FPI’s President –

   resigned between December 2017 and April 2018 – right on the cusp of FPI’s January 2018

   $5.25 loan to Hough, which caused the amount of FPI’s loans to related parties to more than

   double from $4 million to $9.25 million.

          161.   On May 10, 2018, FPI filed its first quarterly report on Form 10-Q. That report,

   which was signed by Defendants Pittman and Fabbri, provided as follows:

       Under the FPI Loan Program, the Company makes loans to third-party farmers (both
       tenant and non-tenant) to provide financing for working capital requirements and
       operational farming activities, farming infrastructure projects and for other farming and
       agricultural real estate related projects. (Emphasis added).

          162.   These statements were materially false and misleading when made because (i)

   FPI’s October 2015 and March 2017 loans in the Loan Program were to Niebur and its July

   2017, August 2017, and January 2018 loans in the Loan Program were to Hough, both of whom

   were related parties – not “third-party farmers” (see ¶¶80-81, 76-78); (ii) Defendants did not

   disclose the nature of the related party relationships with Niebur and Hough, as they were

   required to do under ASC 850; and (iii) that the Loan Program was, upon information and belief,

   designed or slated to be largely utilized to benefit related parties. Defendants’ statement was

   also misleading because loans to related parties invariably have more lenient underwriting and
   00519619;V2                               51
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 52 of 74




   due diligence than loans to “third parties”. This information was material to investors because

   transactions with related parties are often not at arms-length and can subject a company to

   liability and significant costs. Moreover, the Loan Program was designed to be synergistic and

   benefit FPI’s core business by drawing on the same relationships; thus, problems in the Loan

   Program could yield reputational harm impacting core business. Instead of being synergistic, the

   Loan Program largely benefitted related parties and created unnecessary risk for FPI.

                THE MARKET LEARNS FOR THE FIRST TIME
            THAT FPI WAS LENDING MONEY TO RELATED PARTIES
    AND THAT MOST LOANS IN THE LOAN PROGRAM HAD SERIOUS PROBLEMS

          163.    On July 11, 2018, before market hours, Rota Fortunae, which means “Wheel of

   Fortune” and is the pseudonym of an investment analyst, published the Seeking Alpha Report on

   the Seeking Alpha website revealing for the first time to investors, inter alia, that FPI had been

   loaning money in the Loan Program to Hough and Niebur. The Seeking Alpha Report is

   lengthy, well-documented and contains extensive documentary evidence. The Seeking Alpha

   Report provided, in pertinent part:

       Farmland Partners: Loans To Related-Party Tenants Introduce Significant Risk Of
       Insolvency - Shares Uninvestible

       FPI…has neglected to disclose that over 70% of its loans (in dollars) have been made to
       Ryan Niebur and Jesse Hough (both FPI tenants and members of FPI's management
       team). Ryan Niebur is a now-bankrupt tenant (not disclosed),…Jesse Hough is Paul
       Pittman's long-time business partner, the co-founder of FPI and an FPI consultant.

          164.    The Seeking Alpha Report also revealed that numerous loans in the Loan Program

   had defaulted, been renegotiated, wrapped into new loans, or, in the case of Niebur, the borrower

   went bankrupt – showing serious problems in FPI’s screening process for loans in the Loan

   Program:

   00519619;V2                                52
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 53 of 74




       Ryan Niebur is a now-bankrupt tenant (not disclosed), who after defaulting on an FPI
       loan (not disclosed) was bailed out when FPI acquired his properties.

       Niebur’s [first] loan remained unchanged until the 1Q2017 10-Q (pg. 16) when FPI
       disclosed that it ‘renegotiated’ the loan while simultaneously entering into a new $2.194
       Million loan… collateralized by two additional properties and in which the deed
       specifically states that Niebur was in default on the loan.

           165.   The Seeking Alpha Report also stated that, in light of the foregoing, “[w]e believe

   FPI is artificially increasing revenues by making loans to related-party tenants who round-trip

   the cash back to FPI as rent; 310% of 2017 earnings could be made-up.”

           166.   The Seeking Alpha Report also predicted that FPI would cut its dividend: “[W]e

   think FPI will not only be forced to cut its dividend but also faces a significant risk of

   insolvency.” One month later, on August 8, 2018, FPI did, in fact, cut its quarterly dividend –

   by more than half – to 5 cents a share compared with its most recent dividend of 12.75 cents.

           167.   The market was floored by the revelations in the Seeking Alpha Report, which

   unearthed related party transactions that suggested a betrayal of trust and the realization that the

   Loan Program had, instead of benefitting the Company by aiding FPI’s core renting business,

   only benefitted – and perhaps was even designed to benefit – related parties.

           168.   After the Seeking Alpha Report, FPI common stock plummeted almost 40%, from

   a July 10, 2018 closing price of $8.49 to close at only $5.18 on July 11, 2018. FPI’s preferred

   stock also fell from a July 10, 2018 closing price of $23.73 to close at only $17.53 on July 11,

   2018.

                                  POST-CLASS PERIOD EVENTS

           169.   In an attempt to mitigate the harm the Seeking Alpha Report had on FPI’s stock

   price, on July 17, 2018, FPI issued a purported “rebuttal” of the Seeking Alpha Report on FPI’s

   00519619;V2                                 53
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 54 of 74




   website. Among other things, the rebuttal by FPI mis-framed the key question concerning

   whether Hough and Niebur are indeed related parties and simply stating in conclusory fashion

   that they are not. The rebuttal provided, in pertinent part:

       …Hough was not a “related party” under…SEC and FASB rules at the time [of the]
       loans…. Hough is a tenant and a borrower of [FPI]. From April 16, 2014 through April
       16, 2018, Mr. Hough was a consultant of the Company. He was a business partner
       of…CEO, Paul Pittman, prior to t[IPO] and during the first couple of years subsequent
       to the [IPO]…. Hough never had decision-making authority over any matters or
       transactions involving the Company.
       (Emphasis added).

          170.    In fact, FASB (ASC 850) states that a related party is someone “who can

   significantly influence the management or operating policies” – not someone with “decision-

   making authority”.

          171.    In addition to filing its purported rebuttal, FPI also sued Rota Fortunae for, inter

   alia, defamation in connection with the Seeking Alpha Report. That action (Farmland Partners,

   Inc. v. Rota Fortunae, No. 1:18-cv-02351-KLM (D. Col.)), is currently pending.

          172.    On August 8, 2018, as Rota Fortunae predicted, FPI cut its quarterly dividend –

   by more than half – to 5 cents a share compared with its most recent dividend of 12.75 cents.

          173.    On August 9, 2018, FPI held a conference call with analysts. Defendant Pittman

   was asked about the Seeking Alpha Report and its claim that FPI had been lending to related

   parties. Pittman pounced – but again mis-framed the related party issue:

       We – related parties has a specific definition, and we have not made any loans to related
       parties. Now if you think related parties means we only loan money to people we know,
       that's certainly true. But his allegation when he made it, and I say him, I don’t even
       know if it’s a him, a she or a they. They knew that was false when they wrote it. Okay?

          174.    As alleged above, the “specific definition” of a related party under ASC 850 is

   someone who “can significantly influence the management or operating policies of the other to
   00519619;V2                              54
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 55 of 74




   an extent that one of the transacting parties might be prevented from fully pursuing its own

   separate interests.” ¶10. Pittman never discussed whether Hough or Niebur were related parties

   under the only definition that matters – ASC 850.

             175.   Not surprisingly, therefore, FPIs purported rebuttal did not succeed in discrediting

   the Seeking Alpha Report or convincing shareholders that the Company was issuing proper

   disclosures. Accordingly, FPI stock remains at depressed levels due to the news revealed by the

   Seeking Alpha Report. FPI currently trades at $5.35 per share.

                       ADDITIONAL SCIENTER/FALSITY ALLEGATIONS

             176.   As alleged herein, Defendants acted with scienter in that they knew, or recklessly

   disregarded, that the public documents and statements they issued and disseminated to the

   investing public in the name of the Company or in their own name during the Class Period were

   materially false and misleading when made.

             177.   Defendants knowingly and substantially participated or acquiesced in the issuance

   or dissemination of such statements and documents as primary violations of the federal securities

   laws.

             178.   Defendants, by virtue of their receipt of information reflecting the true facts

   regarding the Loan Program, and/or receipt and/or modification of FPI’s allegedly materially

   misleading misstatements, were active and culpable participants in the fraudulent scheme alleged

   herein.

             179.   Defendants knew and/or recklessly disregarded the falsity and misleading nature

   of the information that they caused to be disseminated to the investing public. The fraudulent

   scheme described herein could not have been perpetrated during the Class Period without the

   00519619;V2                                   55
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 56 of 74




   knowledge and complicity or, at least, the reckless disregard of the personnel at the highest

   levels of the Company, including the Individual Defendants.

          180.    The Individual Defendants, because of their positions with FPI and the small size

   of the Company, made and/or controlled the contents of the Company’s public statements during

   the Class Period. Each Individual Defendant was provided with or had access to the information

   alleged herein to be false and/or misleading prior to or shortly after their issuance and had the

   ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

   positions and access to material non-public information, these defendants knew or recklessly

   disregarded that the adverse facts specified herein had not been disclosed to and were being

   concealed from the public and that the positive representations that were being made were

   materially false and misleading when made. As a result, each of these defendants is responsible

   for the accuracy of FPI’s corporate statements and is therefore responsible and liable for the

   representations contained therein.

          181.    Defendants repeatedly made public statements about related parties. See ¶¶85,

   95, 122, 132, 139, 150. Thus, Defendants knew of their duties to disclose transactions with

   related parties, including parties who could significantly affect FPI’s operating policies such as

   Hough and Niebur.

          182.    Defendant Pittman benefitted by helping related parties Hough and Niebur.

          183.    In August 2017, director Boardman resigned.

          184.    Between December 2017 and April 2018, three more FPI directors and its

   President resigned.

          185.    In March 2018, FPI inexplicably switched auditors.

   00519619;V2                                 56
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 57 of 74




           186.    Four of these resignations, as well as the change in auditors, occurred between

   December 2017 and April 2018 – right on the cusp of FPI’s January 2018 $5.25 loan to Hough,

   causing the amount of loans to related parties to jump from $4 million to $9.25 million – almost

   half of FPI’s $20 million cash on hand as of September 30, 2018. See 3Q2018 Form 10-Q at 3.

                               LOSS CAUSATION / ECONOMIC LOSS

           187.    During the Class Period, as detailed herein, FPI securities were artificially inflated

   due to Defendants’ misleading public statements. When Defendants’ prior misrepresentations

   were disclosed and became apparent to the market, the price of FPI securities fell as the prior

   artificial inflation came out.

           188.    As a result of their purchases of FPI securities during the Class Period, Lead

   Plaintiffs and the other Class members suffered economic loss, i.e., damages, under the federal

   securities laws.

           189.    The decline in the price of FPI securities after the corrective disclosure on July

   11, 2018 was a direct result of Defendants’ misrepresentations being revealed to investors and

   the market.

           190.    The decline in the price of FPI securities was also the result of the materialization

   of the concealed investment risks concerning FPI.

           191.    Defendants’ materially false and misleading statements relate to undisclosed

   related transactions in the Company’s Loan Program, as well as undisclosed dangers with many

   of the loans in the Loan Program. The Loan Program, as set forth supra, was also supposed to be

   synergistic to FPI’s core renting business, when instead it was either utilized or designed to

   benefit related parties to the detriment of FPI.

   00519619;V2                                   57
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 58 of 74




          192.    The corrective disclosure on July 11, 2018 revealed that FPI had been loaning

   money to related parties in its Loan Program and that many of the loans in the Loan Program had

   serious problems.

          193.    After the adverse July 11, 2018 announcement, FPI stock fell almost 40% – from

   a July 10, 2018 closing price of $8.49 to close at only $5.18 on July 11, 2018. FPI’s preferred

   stock fell from a July 10, 2018 closing price of $23.73 to close at only $17.53 on July 11, 2018.

          194.    Defendant Pittman attributed FPI’s stock drop to the Seeking Alpha Report. See

   August 9, 2018 conference call at 3.

          195.    The timing and magnitude of the price decline in FPI securities negate any

   inference that the loss suffered by Lead Plaintiffs and the other Class members was caused by

   changed market conditions, macroeconomic or industry factors or Company-specific facts

   unrelated to Defendants’ statements.     The economic loss, i.e., damages, suffered by Lead

   Plaintiffs and the other Class members was a direct result of Defendants’ misstatements and

   omissions and the subsequent significant decline in the value of FPI securities when Defendants’

   misrepresentations were revealed.

                                 CLASS ACTION ALLEGATIONS

          196.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

   otherwise acquired the publicly traded securities of Farmland during the Class Period and who

   were damaged upon the revelation of the alleged corrective disclosure (the “Class”). Excluded

   from the Class are Defendants herein, the officers and directors of the Company, at all relevant




   00519619;V2                                 58
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 59 of 74




   times, members of their immediate families and their legal representatives, heirs, successors or

   assigns and any entity in which Defendants have or had a controlling interest.

          197.    The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, the Company’s securities were actively traded on

   NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and can

   be ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

   thousands of members in the proposed Class. Record owners and other members of the Class

   may be identified from records maintained by the Company or its transfer agent and may be

   notified of the pendency of this action by mail, using the form of notice similar to that

   customarily used in securities class actions.

          198.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of the

   federal laws that are complained of herein.

          199.    Plaintiffs will fairly and adequately protect the interests of the members of the

   Class and has retained counsel competent and experienced in class and securities litigation.

   Plaintiffs has no interests antagonistic to or in conflict with those of the Class.

          200.    Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                  a.      whether Defendants’ acts as alleged herein violated the federal securities
                          laws;

                  b.      whether Defendants’ statements to the investing public during the Class
                          Period misrepresented material facts about the Loan Program, operations,
                          and management of the Company;
   00519619;V2                                     59
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 60 of 74




                     c.     whether Defendants’ statements to the investing public during the Class
                            Period omitted material facts necessary to make the statements made, in
                            light of the circumstances under which they were made, not misleading;

                     d.     whether the Individual Defendants caused the Company to issue false and
                            misleading SEC filings and public statements during the Class Period;

                     e.     whether Defendants acted knowingly or recklessly in issuing false and
                            misleading SEC filings and public statements during the Class Period;

                     f.     whether the prices of the Company’s securities during the Class Period
                            were artificially inflated because of the Defendants’ conduct complained
                            of herein; and

                     g.     whether the members of the Class have sustained damages and, if so, what
                            is the proper measure of damages.

           201.      A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

   the damages suffered by individual Class members may be relatively small, the expense and

   burden of individual litigation make it impossible for members of the Class to individually

   redress the wrongs done to them. There will be no difficulty in the management of this action as

   a class action.

           202.      Plaintiffs will rely, in part, upon the presumption of reliance established by the

   fraud-on-the-market doctrine in that:

                     a.     Defendants made public misrepresentations and/or failed to disclose
                            material facts during the Class Period;

                     b.     the omissions and misrepresentations were material;

                     c.     the Company’s securities are traded in efficient markets;

                     d.     the misrepresentations and omissions alleged would tend to induce a
                            reasonable investor to misjudge the value of the Company’s securities;

                     e.     Plaintiffs and members of the Class purchased the Company’s securities
                            between the time the Defendants failed to disclose or misrepresented
   00519619;V2                                    60
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 61 of 74




                          material facts and the time the true facts were disclosed, without
                          knowledge of the omitted or misrepresented facts; and

                   f.     unexpected material news about the Company was rapidly reflected in and
                          incorporated into the Company’s stock price during the Class Period.

           203.    Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

   presumption of reliance upon the integrity of the market.

           204.    Alternatively, Plaintiffs and the members of the Class are entitled to the

   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

   of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

   information in their Class Period statements in violation of a duty to disclose such information,

   as detailed above.

                                               COUNT I

    Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants

           205.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

   set forth herein.

           206.    This Count is asserted against the Company and the Individual Defendants, and is

   based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

   thereunder by the SEC.

           207.    During the Class Period, the Company and the Individual Defendants,

   individually and in concert, directly or indirectly, disseminated or approved the false statements

   specified above, which they knew or deliberately disregarded were misleading in that they

   contained misrepresentations and failed to disclose material facts necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading.


   00519619;V2                                  61
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 62 of 74




          208.    The Company and the Individual Defendants violated §10(b) of the Exchange Act

   and Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

   statements of material facts or omitted to state material facts necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading; or

   engaged in acts, practices and a course of business that operated as a fraud or deceit upon

   Plaintiffs and others similarly situated in connection with their purchases of the Company’s

   securities during the Class Period.

          209.    The Company and the Individual Defendants acted with scienter in that they knew

   that the public documents and statements issued or disseminated in the name of the Company

   were materially false and misleading when made; knew that such statements or documents would

   be issued or disseminated to the investing public; and knowingly and substantially participated,

   or acquiesced in the issuance or dissemination of such statements or documents as primary

   violations of the securities laws. The Company and the Individual Defendants, by virtue of their

   receipt of information reflecting the true facts of the Company, their control over, and/or receipt

   and/or modification of the Company’s allegedly materially misleading statements, and/or their

   associations with the Company which made them privy to confidential proprietary information

   concerning the Company, participated in the fraudulent scheme alleged herein.

          210.    The Individual Defendants, who are the senior officers and/or directors of the

   Company, had actual knowledge of the material omissions and/or the falsity of the material

   statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,

   or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and



   00519619;V2                                  62
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 63 of 74




   disclose the true facts in the statements made by them or other personnel of the Company to

   members of the investing public, including Plaintiffs and the Class.

           211.    As a result of the foregoing, the market price of the Company’s securities was

   artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

   Individual Defendants’ statements, Plaintiffs and the other members of the Class relied on the

   statements described above and/or the integrity of the market price of the Company’s securities

   during the Class Period in purchasing the Company’s securities at prices that were artificially

   inflated, as a result of the Company’s and the Individual Defendants’ false and misleading

   statements.

           212.    Had Plaintiffs and the other members of the Class been aware that the market

   price of the Company’s securities had been artificially and falsely inflated by the Company’s and

   the Individual Defendants’ misleading statements and by the material adverse information which

   the Company and the Individual Defendants did not disclose, they would not have purchased the

   Company’s securities at the artificially inflated prices that they did, or at all.

           213.    As a result of the wrongful conduct alleged herein, Plaintiffs and other members

   of the Class have suffered damages in an amount to be established at trial.

           214.    By reason of the foregoing, the Company and the Individual Defendants have

   violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder and are

   liable to the Plaintiffs and the other members of the Class for substantial damages which they

   suffered in connection with their purchases of the Company’s securities during the Class Period.




   00519619;V2                                    63
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 64 of 74




                                                COUNT II

     Violation of Section 20(a) of The Exchange Act Against The Individual Defendants

          215.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

   paragraphs as if fully set forth herein.

          216.    During the Class Period, the Individual Defendants participated in the operation

   and management of the Company, and conducted and participated, directly and indirectly, in the

   conduct of the Company’s business affairs. Because of their senior positions, they knew the

   adverse non-public information regarding the Company’s business practices.

          217.    As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to the

   Company’s operations, and to correct promptly any public statements issued by the Company

   which were materially false or misleading.

          218.    Because of their positions of control and authority as senior officers, the

   Individual Defendants were able to, and did, control the contents of the various reports, press

   releases and public filings which the Company disseminated in the marketplace during the Class

   Period. Throughout the Class Period, the Individual Defendants exercised their power and

   authority to cause the Company to engage in the wrongful acts complained of herein. The

   Individual Defendants therefore, were “controlling persons” of the Company within the meaning

   of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

   alleged which artificially inflated the market price of the Company’s securities.

          219.    The Individual Defendants, therefore, acted as controlling persons of the

   Company. By reason of their senior management positions and/or being directors of the

   00519619;V2                                  64
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 65 of 74




   Company, the Individual Defendants had the power to direct the actions of, and exercised the

   same to cause, the Company to engage in the unlawful acts and conduct complained of herein.

   The Individual Defendants exercised control over the general operations of the Company and

   possessed the power to control the specific activities which comprise the primary violations

   about which Plaintiffs and the other members of the Class complain.

          220.    By reason of the above conduct, the Individual Defendants are liable pursuant to

   Section 20(a) of the Exchange Act for the violations committed by the Company.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

          A.      Determining that the instant action may be maintained as a class action under

   Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class

   representatives;

          B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

   reason of the acts and transactions alleged herein;

          C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

          D.      Awarding such other and further relief as this Court may deem just and proper.




   00519619;V2                                  65
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 66 of 74




                                DEMAND FOR TRIAL BY JURY

          Plaintiffs hereby demand a trial by jury.

   Dated: March 11, 2019                        Respectfully Submitted,

                                                BERENS LAW LLC

                                                /s/ Jeffrey A. Berens
                                                ____________________________
                                                Jeffrey A. Berens
                                                2373 Central Park Blvd.
                                                Suite 100
                                                Denver, CO 80238
                                                Telephone: (303) 861-1764
                                                Email: jeff@jberenslaw.com

                                                Liaison Counsel for Lead Plaintiffs and the
                                                Proposed Class

                                                BERNSTEIN LIEBHARD LLP
                                                Stanley D. Bernstein
                                                Laurence J. Hasson
                                                Joseph R. Seidman, Jr.
                                                10 East 40th Street
                                                New York, NY 10016
                                                Telephone: (212) 779-1414
                                                Email: bernstein@bernlieb.com
                                                        lhasson@bernlieb.com
                                                        seidman@bernlieb.com

                                                Lead Counsel for Lead Plaintiffs and the Proposed
                                                Class




   00519619;V2                                 66
Case
Case1:18-cv-02104-DME-NYW
     1:18-cv-01771-CMA-KLM Document 14-2
                                    44 Filed
                                         Filed
                                             03/11/19
                                               09/10/18USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page672of
                                                                              of74
                                                                                 5




 Certification and Authorization of Plaintiff Pursuant to Federal Securities
 Laws
 The individual or entity listed below (the "Plaintiff") authorizes and, upon execution of the accompanying retainer
 agreement by Bernstein Liebhard LLP, retains Bernstein Liebhard LLP to file an action under the federal
 securities laws to recover damages and to seek other relief against Farmland Partners Inc. Bernstein Liebhard
 LLP will prosecute the action on a contingent fee basis and will advance all costs and expenses. The Farmland
 Partners Inc. Retention Agreement provided to the Plaintiff is incorporated by reference, upon execution by
 Bernstein Liebhard LLP.

 First Name:                      Cecilia
 Middle Name:                     M
 Last Name:                       Turner
 If Representing
 Corporation, Trust,
 Partnership or other
 entity, Name of Entity:
 If Representing an Entity,
 Position at Entity:
 Address:
 City:
 State:
 Zip:
 Country:
 Phone:
 Email:



 Plaintiff certifies that:

        1. Plaintiff has reviewed the complaint and authorized its filing and/or the filing of a Lead Plaintiff motion on
           Plaintiff's behalf.
        2. Plaintiff did not acquire the security that is the subject of this action at the direction of Plaintiff's counsel or
           in order to participate in this private action or any other litigation under the federal securities laws.
        3. Plaintiff is willing to serve as a representative party on behalf of a class, including providing testimony at
           deposition and trial, if necessary.
        4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and execute this certification.
        5. Plaintiff will not accept any payment for serving as a representative party on behalf of the class beyond the
           Plaintiff's pro rata share of any recovery, except such reasonable costs and expenses (including lost
           wages) directly relating to the representation of the class as ordered or approved by the court.


        6. The following sets forth all of the transactions of the Plaintiff in the securities that are the subject of the
           complaint during the class period specified in the complaint:

          Acquisitions:

           Type of Security             Buy Date                     # of Shares                   Price per Share

           Common Stock                 2017-02-06                   1000                          11.20




                                                                                                            page 1 / 2
Case
Case1:18-cv-02104-DME-NYW
     1:18-cv-01771-CMA-KLM Document 14-2
                                    44 Filed
                                         Filed
                                             03/11/19
                                               09/10/18USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page683of
                                                                              of74
                                                                                 5




        Sales:

         Type of Security            Sale Date                  # of Shares                 Price per Share

         Common Stock                2018-07-20                 1000                        6.5067




      7. Plaintiff has not served as a representative party on behalf of a class under the federal securities laws
         during the last three years, except if detailed below.




 I declare under penalty of perjury, under the laws of the United States of         YES
 America, that the information entered is accurate:

 By clicking on the "submit" button below, I agree to execute this agreement        YES
 and retain Bernstein Liebhard LLP to proceed on Plaintiff's behalf on a
 contingent fee basis consistent with the retainer agreement.

 Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform Electronic Transactions Act as
 adopted by the various states and territories of the United States of America.

 Date of signing: August 22nd, 2018




                                                                                                     page 2 / 2
Case
Case1:18-cv-02104-DME-NYW
     1:18-cv-01771-CMA-KLM Document 14-2
                                    44 Filed
                                         Filed
                                             03/11/19
                                               09/10/18USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page694of
                                                                              of74
                                                                                 5




 Certification and Authorization of Plaintiff Pursuant to Federal Securities
 Laws
 The individual or entity listed below (the "Plaintiff") authorizes and, upon execution of the accompanying retainer
 agreement by Bernstein Liebhard LLP, retains Bernstein Liebhard LLP to file an action under the federal
 securities laws to recover damages and to seek other relief against Farmland Partners Inc. Bernstein Liebhard
 LLP will prosecute the action on a contingent fee basis and will advance all costs and expenses. The Farmland
 Partners Inc. Retention Agreement provided to the Plaintiff is incorporated by reference, upon execution by
 Bernstein Liebhard LLP.

 First Name:                      Kurt
 Middle Name:                     F
 Last Name:                       Turner
 If Representing                  Turner Insurance Agency, Inc.
 Corporation, Trust,
 Partnership or other
 entity, Name of Entity:
 If Representing an Entity, President/Owner
 Position at Entity:
 Address:
 City:
 State:
 Zip:
 Country:
 Phone:
 Email:



 Plaintiff certifies that:

        1. Plaintiff has reviewed the complaint and authorized its filing and/or the filing of a Lead Plaintiff motion on
           Plaintiff's behalf.
        2. Plaintiff did not acquire the security that is the subject of this action at the direction of Plaintiff's counsel or
           in order to participate in this private action or any other litigation under the federal securities laws.
        3. Plaintiff is willing to serve as a representative party on behalf of a class, including providing testimony at
           deposition and trial, if necessary.
        4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and execute this certification.
        5. Plaintiff will not accept any payment for serving as a representative party on behalf of the class beyond the
           Plaintiff's pro rata share of any recovery, except such reasonable costs and expenses (including lost
           wages) directly relating to the representation of the class as ordered or approved by the court.


        6. The following sets forth all of the transactions of the Plaintiff in the securities that are the subject of the
           complaint during the class period specified in the complaint:

          Acquisitions:

           Type of Security              Buy Date                    # of Shares                   Price per Share

           Common Stock                  2017-02-10                  2000                          11.30




                                                                                                            page 1 / 2
Case
Case1:18-cv-02104-DME-NYW
     1:18-cv-01771-CMA-KLM Document 14-2
                                    44 Filed
                                         Filed
                                             03/11/19
                                               09/10/18USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page705of
                                                                              of74
                                                                                 5




         Common Stock                 2017-02-13                3000                        11.42

         Common Stock                 2017-02-14                5000                        11.32

         Common Stock                 2017-03-08                10000                       10.83

        Sales:

         Type of Security             Sale Date                 # of Shares                 Price per Share

         Common Stock                 2018-07-12                20000                       6.11




      7. Plaintiff has not served as a representative party on behalf of a class under the federal securities laws
         during the last three years, except if detailed below.




 I declare under penalty of perjury, under the laws of the United States of         YES
 America, that the information entered is accurate:

 By clicking on the "submit" button below, I agree to execute this agreement        YES
 and retain Bernstein Liebhard LLP to proceed on Plaintiff's behalf on a
 contingent fee basis consistent with the retainer agreement.

 Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform Electronic Transactions Act as
 adopted by the various states and territories of the United States of America.

 Date of signing: August 21st, 2018




                                                                                                     page 2 / 2
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 71 of 74




 Certification and Authorization of Plaintiff Pursuant to Federal Securities
 Laws
 The individual or entity listed below (the "Plaintiff") authorizes and, upon execution of the accompanying retainer
 agreement by Bernstein Liebhard LLP, retains Bernstein Liebhard LLP to file an action under the federal
 securities laws to recover damages and to seek other relief against Farmland Partners Inc. Bernstein Liebhard
 LLP will prosecute the action on a contingent fee basis and will advance all costs and expenses. The Farmland
 Partners Inc. Retention Agreement provided to the Plaintiff is incorporated by reference, upon execution by
 Bernstein Liebhard LLP.

 First Name:                      Dermot
 Middle Name:
 Last Name:                       Greally
 If Representing                  Obelisk Capital Management, Managing Director and Owner
 Corporation, Trust,
 Partnership or other
 entity, Name of Entity:
 If Representing an Entity,
 Position at Entity:
 Address:
 City:
 State:
 Zip:
 Country:
 Phone:
 Email:




 Plaintiff certifies that:

        1. Plaintiff has reviewed the complaint and authorized its filing and/or the filing of a Lead Plaintiff motion on
           Plaintiff's behalf.
        2. Plaintiff did not acquire the security that is the subject of this action at the direction of Plaintiff's counsel or
           in order to participate in this private action or any other litigation under the federal securities laws.
        3. Plaintiff is willing to serve as a representative party on behalf of a class, including providing testimony at
           deposition and trial, if necessary.
        4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and execute this certification.
        5. Plaintiff will not accept any payment for serving as a representative party on behalf of the class beyond the
           Plaintiff's pro rata share of any recovery, except such reasonable costs and expenses (including lost
           wages) directly relating to the representation of the class as ordered or approved by the court.


        6. The following sets forth all of the transactions of the Plaintiff in the securities that are the subject of the
           complaint during the class period specified in the complaint:

          Acquisitions:

          See Attachment A hereto.




                                                                                                            page 1 / 2
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 72 of 74




        Sales:

        See Attachment A hereto.

      7. Plaintiff has not sought to serve as a representative party on behalf of a class under the federal securities
         laws during the last three years, except if detailed below.




 I declare under penalty of perjury, under the laws of the United States of         YES
 America, that the information entered is accurate:

 By clicking on the "submit" button below, I agree to execute this agreement        YES
 and retain Bernstein Liebhard LLP to proceed on Plaintiff's behalf on a
 contingent fee basis consistent with the retainer agreement.

 Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform Electronic Transactions Act as
 adopted by the various states and territories of the United States of America.

 Date of signing: July 12th, 2018




                                                                                                     page 2 / 2
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 73 of 74



                    Attachment A
              Obelisk Capital Management
 Class Period Transactions in Farmland Partners Inc.

 TRANSACTION
      TYPE            DATE       SHARES PRICE ($)
  PURCHASES
FPI                   1/5/2018        600       $8.53
FPI                  1/17/2018      2,500       $8.51
FPI                  1/17/2018      1,000       $8.48
FPI                  1/18/2018      1,000       $8.35
FPI                  1/19/2018      3,000       $8.33
FPI                  1/26/2018      1,500       $8.26
FPI                  1/29/2018      4,222       $8.19
FPI                  1/29/2018      2,500       $8.20
FPI                  1/30/2018        778       $8.19
FPI                   2/1/2018      1,100       $8.03
FPI                   2/2/2018      1,400       $8.03
FPI                   2/2/2018      2,500       $8.02
FPI                   2/6/2018      2,500       $7.40
FPI                   2/6/2018        800       $7.39
FPI                  2/13/2018      1,602       $7.29
FPI                  2/13/2018      2,500       $7.32
FPI                  2/14/2018        898       $7.29
FPI                  4/23/2018      2,000       $7.61
FPI                  4/23/2018        500       $7.61
FPI                  4/23/2018        500       $7.62
FPI                  4/24/2018      2,000       $7.52
FPI                  4/25/2018      1,000       $7.51

FPI PRB               1/2/2018      2,104      $25.51
FPI PRB              1/10/2018        292      $25.51
FPI PRB              1/17/2018      4,704      $25.51
FPI PRB              1/18/2018      1,000      $25.45
FPI PRB              1/18/2018         30      $25.41
FPI PRB              1/24/2018        300      $25.41
FPI PRB              1/29/2018      1,170      $25.41
FPI PRB              1/29/2018      1,400      $25.33
FPI PRB               2/1/2018        600      $25.33
FPI PRB               2/6/2018      5,000      $25.10
FPI PRB              7/11/2018      1,000      $22.29
FPI PRB              7/11/2018      1,000      $22.50
FPI PRB              7/11/2018      1,000      $22.33
FPI PRB              7/11/2018      1,000      $22.20
FPI PRB              7/11/2018      1,000      $19.33
FPI PRB              7/11/2018      1,000      $19.40
FPI PRB              7/11/2018      1,000      $19.77
FPI PRB              7/11/2018      1,000      $19.64
FPI PRB              7/11/2018      1,000      $19.50
FPI PRB              7/11/2018      2,000      $19.50

      SALES
FPI                   06/12/18      2,500       $8.78
FPI                   06/20/18      1,000       $9.12
FPI                   06/20/18      1,000       $9.11
FPI                   06/20/18      1,000       $9.11
FPI                   06/20/18      2,000       $9.12
FPI                   06/21/18      1,000       $9.16
FPI                   06/21/18        600       $9.16
FPI                   06/21/18        100       $9.16
FPI                   06/26/18        400       $9.16
FPI                   06/26/18        300       $9.16
FPI                   06/27/18      6,000       $9.16
FPI                   06/27/18      1,100       $9.16
Case 1:18-cv-02104-DME-NYW Document 44 Filed 03/11/19 USDC Colorado Page 74 of 74




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 11, 2019, I electronically filed the foregoing with the Clerk

   of Court using the CM/ECF system, which will send notification of such filing to the e-mail

   addresses denoted on the Court’s Electronic Mail Notice List.



                                                /s/ Jeffrey A. Berens
                                                Jeffrey A. Berens
                                                BERENS LAW LLC
                                                2373 Central Park Boulevard, Suite 100
                                                Denver, CO 80238-2300
                                                (303) 861-1764 (Telephone)
                                                (303) 395-0393 (Facsimile)
                                                jeff@jberenslaw.com
